Exhibit 10.1

 

EXECUTION VERSION

 

 



 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 15, 2017,

among

KEYSIGHT TECHNOLOGIES, INC.,
as Borrower,

The LENDERS Party Hereto

and

CITIBANK, N.A.,
as Administrative Agent



 

 

CITIBANK, N.A. and BANK OF AMERICA, N.A.,
as Syndication Agents


CITIGROUP GLOBAL MARKETS INC.,
BNP PARIBAS SECURITIES CORP.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

 

TABLE OF CONTENTS

Page

Article I

Definitions Section 1.01.   Defined Terms 1 Section 1.02.   Classification of
Loans and Borrowings 25 Section 1.03.   Terms Generally 25 Section
1.04.   Accounting Terms; GAAP 26 Section 1.05.   Currency Translation 27
Section 1.06.   Effectuation of Transactions 27 Article II

The Credits Section 2.01.   Commitments 27 Section 2.02.   Loans and Borrowings
28 Section 2.03.   Requests for Borrowings 28 Section 2.04.   [Reserved] 29
Section 2.05.   Letters of Credit 29 Section 2.06.   Funding of Borrowings 37
Section 2.07.   Interest Elections 38 Section 2.08.   Termination, Reduction and
Increase of Commitments 39 Section 2.09.   Extension of Maturity Date 41 Section
2.10.   Repayment of Loans; Evidence of Debt 42 Section 2.11.   Prepayment of
Loans 42 Section 2.12.   Fees 43 Section 2.13.   Interest 44 Section
2.14.   Alternate Rate of Interest 45 Section 2.15.   Increased Costs 46 Section
2.16.   Break Funding Payments 47 Section 2.17.   Taxes 48 Section
2.18.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 52 Section
2.19.   Mitigation Obligations; Replacement of Lenders 54 Section
2.20.   Defaulting Lenders 55 Article III

Representations and Warranties Section 3.01.   Organization; Powers 57 Section
3.02.   Authorization; Enforceability 57 Section 3.03.   Governmental Approvals;
No Conflicts 57

 

 

Section 3.04.   Financial Condition; No Material Adverse Change 58 Section
3.05.   Litigation and Environmental Matters 58 Section 3.06.   Compliance with
Laws and Agreements 58 Section 3.07.   Investment Company Status 58 Section
3.08.   Properties 58 Section 3.09.   Federal Reserve Regulations 59 Section
3.10.   Taxes 59 Section 3.11.   ERISA 59 Section 3.12.   Disclosure 59 Section
3.13.   AML Laws; Anti-Corruption Laws and Sanctions 59 Article IV

Conditions Section 4.01.   Restatement Effective Date 60 Section
4.02.   [Reserved] 61 Section 4.03.   Each Credit Event 61 Article V

Affirmative Covenants Section 5.01.   Financial Statements and Other Information
62 Section 5.02.   Notices of Material Events 63 Section 5.03.   Existence 63
Section 5.04.   Businesses and Properties 64 Section 5.05.   Payment of Taxes 64
Section 5.06.   Insurance 64 Section 5.07.   Books and Records; Inspection
Rights 64 Section 5.08.   Compliance with Laws 64 Section 5.09.   Use of
Proceeds 65 Article VI

Negative Covenants Section 6.01.   Subsidiary Indebtedness 65 Section
6.02.   Liens 66 Section 6.03.   Sale and Leaseback Transactions 69 Section
6.04.   Fundamental Changes 69 Section 6.05.   Transactions with Affiliates 70
Section 6.06.   Restrictive Agreements 70 Section 6.07.   Financial Covenants 72
Section 6.08.   Use of Proceeds 72

  ii 

 

Article VII

Events of Default Article VIII

The Administrative Agent Section 8.01.   Appointment and Authority 75 Section
8.02.   Rights as a Lender or Issuing Bank 75 Section 8.03.   Exculpatory
Provisions 75 Section 8.04.   Reliance by Administrative Agent 76 Section
8.05.   Delegation of Duties 77 Section 8.06.   Resignation or Removal of
Administrative Agent 77 Section 8.07.   Non-Reliance on Administrative Agent and
Other Lenders 78 Section 8.08.   No Other Duties, Etc 78

Article IX


Miscellaneous

Section 9.01.   Notices 79 Section 9.02.   Waivers; Amendments 80 Section
9.03.   Expenses; Indemnity; Damage Waiver 81 Section 9.04.   Successors and
Assigns 83 Section 9.05.   Survival 86 Section 9.06.   Counterparts;
Integration; Effectiveness 87 Section 9.07.   Severability 87 Section
9.08.   Right of Setoff 87 Section 9.09.   Governing Law; Jurisdiction; Consent
to Service of Process 88 Section 9.10.   WAIVER OF JURY TRIAL 88 Section
9.11.   Headings 89 Section 9.12.   Confidentiality; Non-Public Information 89
Section 9.13.   Interest Rate Limitation 90 Section 9.14.   Conversion of
Currencies 90 Section 9.15.   USA Patriot Act 91 Section 9.16.   No Fiduciary
Relationship 91 Section 9.17.   Acknowledgment and Consent to Bail-In of EEA
Financial Institutions 91 Section 9.18.   Amendment and Restatement 92

  iii 

 

 

Schedules:

Schedule 2.01 — Commitments

Schedule 6.01 — Existing Subsidiary Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.03 — Existing Sale and Leaseback Transactions

Schedule 6.06 — Existing Restrictive Agreements

Exhibits:

Exhibit A — Form of Accession Agreement

Exhibit B — Form of Assignment and Assumption

Exhibit C — Form of Maturity Date Extension Request

Exhibit D-1 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-2 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-3 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-4 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

  iv 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 15, 2017 (this
“Agreement”), among KEYSIGHT TECHNOLOGIES, INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto and CITIBANK, N.A., as Administrative
Agent.

WHEREAS, the Borrower, Agilent Technologies, Inc., the lenders party thereto and
the Administrative Agent have entered into that certain Credit Agreement dated
as of September 15, 2014 (as amended or modified from time to time prior to the
date hereof, the “Existing Credit Agreement”); and

WHEREAS, each of the Borrower, the Lenders, the Issuing Banks and the
Administrative Agent have, subject to the terms and conditions set forth herein,
agreed to amend and restate the Existing Credit Agreement as provided in this
Agreement.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

Article I

Definitions

Section 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” means an Accession Agreement, substantially in the form of
Exhibit A, among an Increasing Lender, the Borrower and the Administrative
Agent.

“Acquisition” means any transaction, or series of related transactions, in which
the Borrower or any Subsidiary acquires (a) equity interests in any Person if,
after giving effect thereto, such Person will become a Subsidiary or (b) any
business or assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person (whether through purchase of assets,
merger or otherwise).

“Acquisition Indebtedness” means, with respect to any Acquisition, any
Indebtedness incurred during the Acquisition Period with respect to such
Acquisition and identified by the Borrower to the Administrative Agent as
Indebtedness incurred for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses); provided that (a) at all
times during the Acquisition Period with respect to such Acquisition, all the
net proceeds of such Indebtedness constitute Unrestricted Cash that is
segregated in a separate deposit or securities account of the Borrower and held
to be applied for such purpose upon consummation of such Acquisition (it being
understood that, in the event any such net proceeds cease to be Unrestricted
Cash or are not so segregated and held during the Acquisition Period with
respect to such Acquisition (including as a result of having been used for any
other purpose), the aggregate

 

 

principal amount of such Indebtedness equal to the principal amount thereof that
has yielded such net proceeds shall cease to be “Acquisition Indebtedness”
hereunder) and (b) the aggregate principal amount of such Indebtedness treated
by the Borrower as Acquisition Indebtedness does not exceed the aggregate amount
of funds required by the Borrower to finance such Acquisition (including any
repayment or prepayment of Indebtedness of the Person or assets acquired thereby
and payment of related fees and expenses).

“Acquisition Period” means, with respect to any Acquisition, the period
(a) commencing on the date on which the Borrower or a Subsidiary enters into a
definitive agreement providing for the consummation of such Acquisition and
(b) ending on the date that is the earliest of (i) the date such Acquisition is
consummated, (ii) the date such definitive agreement is terminated or such
Acquisition is otherwise abandoned by the Borrower or such Subsidiary and
(iii) the date that is nine months after the commencement of such period under
clause (a) above.

“Adjusted Consolidated Total Indebtedness” means, at any time, (a) the aggregate
amount of all Indebtedness of the Borrower and the Subsidiaries at such time,
all determined on a consolidated basis in accordance with GAAP, but excluding
therefrom, during the Acquisition Period with respect to any Acquisition, the
Acquisition Indebtedness relating to such Acquisition, minus (b) all
Indebtedness at such time consisting of obligations of the Borrower and the
Subsidiaries as account parties in respect of letters of credit and letters of
guaranty that do not support Indebtedness, all determined on a consolidated
basis in accordance with GAAP. In the event that the Borrower or any Subsidiary
shall have completed since any date as of which Adjusted Consolidated Total
Indebtedness is to be determined an acquisition or disposition of any Person,
business unit, division, product line or line of business for which the Borrower
is required to file pro forma financial statements with the SEC, Adjusted
Consolidated Total Indebtedness shall be determined (and if the Borrower is not
so required to file such financial statements, Adjusted Consolidated Total
Indebtedness may, at the election of the Borrower exercised in good faith (and
so long as such election is also made with respect to the Consolidated EBITDA),
be determined) on a Pro Forma Basis as if such acquisition or disposition, and
any related incurrence or repayment of Indebtedness, had occurred on such date.

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the product of
(i) the LIBO Rate for US Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in any Alternative Currency for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1.00%) equal to the LIBO
Rate for such currency for such Interest Period.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
of Citibank, N.A. through which Citibank, N.A. shall elect to perform any of its
obligations in such capacity under the Loan Documents.

 2 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the Screen Rate at approximately 11:00 a.m., London time, on such
day for deposits in US Dollars with a maturity of one month. Notwithstanding the
foregoing, if the Adjusted LIBO Rate, determined as set forth above, shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means Canadian Dollars, Euro, Sterling, Yen and any other
currency, other than US Dollars, (a) that is freely available, freely
transferable and freely convertible into US Dollars, (b) in which dealings in
deposits are carried on in the London interbank market and (c) that has been
designated by the Administrative Agent as an Alternative Currency at the request
of the Borrower and with the consent of each Lender and, in the case of Letters
of Credit, the applicable Issuing Bank.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Borrower or any of the Subsidiaries from time to time
concerning or relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of the Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 3 

 

“Applicable Rate” means, for any day, with respect to any LIBOR Loan, any
EURIBOR Loan, any ABR Loan or the facility fees payable hereunder, the
applicable rate per annum set forth below under the caption “LIBOR/EURIBOR
Margin”, “ABR Margin” or “Facility Fee”, as the case may be, based upon the
ratings by S&P and Moody’s, respectively, applicable on such date to the Index
Debt:

 

Ratings (S&P/Moody’s)

Facility Fee (% per annum)

LIBOR/ EURIBOR Margin (% per annum)

ABR Margin (% per annum)

Category 1 BBB+/Baa1 or above 0.125% 1.000% 0.000% Category 2 BBB/Baa2 0.150%
1.100% 0.100% Category 3 BBB-/Baa3 0.200% 1.300% 0.300% Category 4 BB+/Ba1
0.300% 1.450% 0.450% Category 5 BB/Ba2 or below 0.350% 1.650% 0.650%

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc., BNP Paribas Securities Corp.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending

 4 

 

services or related businesses may be transferred following the date of this
Agreement), in their capacities as joint lead arrangers and joint bookrunners
for the credit facility established hereunder.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America (or any
other applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or

 5 

 

such Governmental Authority) to reject, repudiate, disavow or disaffirm any
agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means Loans of the same Type and denominated in the same currency,
made, converted or continued on the same date and, in the case of LIBOR Loans or
EURIBOR Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Facility” means a senior unsecured 364-day bridge loan facility of the
Borrower, in an aggregate principal amount of up to US$1,684,000,000, to be
established in connection with the Ixia Acquisition.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
(other than any Loan denominated in Canadian Dollars), the term “Business Day”
shall also exclude any day on which banks in London are not open for general
business, (b) when used in connection with a LIBOR Loan denominated in Canadian
Dollars, the term “Business Day” shall also exclude any day on which banks in
Toronto are not open for general business and (c) when used in connection with a
EURIBOR Loan, the term “Business Day” shall also exclude any day that is not a
TARGET Day.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, subject to Section 1.04, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, subject to Section 1.04. For purposes of

 6 

 

Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a Lien
on the property being leased and such property shall be deemed to be owned by
the lessee.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were not (i) members of
the board of directors of the Borrower on the date of this Agreement, (ii)
nominated or appointed by the board of directors of the Borrower or
(iii) approved by the board of directors of the Borrower as director candidates
prior to their election.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.

“Code” means the Internal Revenue Code of 1986.

“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by the Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to Section 2.08 or pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or Accession Agreement pursuant to which such Lender shall have
assumed or acquired its Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments as of the Restatement Effective Date is US$450,000,000.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning assigned to such term in Section 2.09.

 7 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation for such period and amortization of
intangible assets for such period, (iv) non-cash charges for such period
(including non-cash charges for impairment of goodwill and non-cash charges
associated with employee compensation for such period, but excluding, for the
avoidance of doubt, any additions to bad debt reserves or bad debt expense) and
(v) extraordinary or non-recurring cash charges or expenses (including, without
limitation, cash charges or expenses in connection with acquisitions,
dispositions or restructurings) in an aggregate amount for any period of four
consecutive fiscal quarters not to exceed US$75,000,000, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) all extraordinary gains for such period, (ii) equity in
net income of unconsolidated Affiliates and other minority interest net income
for such period (except to the extent actually distributed or paid in cash to
the Borrower or a Subsidiary), (iii) interest income for such period, (iv) all
cash payments in such period in respect of items that were reflected in any
prior period as non-cash charges of the sort referred to in clause (a)(iv) above
and (v) noncash items of income for such period that represent the reversal of
any accrual for anticipated cash charges made in a prior period, but only to the
extent such accrual did not reduce Consolidated EBITDA for such prior period,
all determined on a consolidated basis in accordance with GAAP. In the event
that the Borrower or any Subsidiary shall have completed since the beginning of
the relevant period an acquisition or disposition of any Person, business unit,
division, product line or line of business for which the Borrower is required to
file pro forma financial statements with the SEC, Consolidated EBITDA shall be
determined (and if the Borrower is not so required to file such financial
statements, Consolidated EBITDA may, at the election of the Borrower exercised
in good faith (and so long as such election is also made with respect to the
Adjusted Consolidated Total Indebtedness) be determined) for such period on a
Pro Forma Basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that,
to the extent included therein, there shall be excluded the net income or loss
attributable to any discontinued operations of the Borrower and the
Subsidiaries.

“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Borrower at the end of the then most recent period of four consecutive
fiscal quarters for which consolidated financial statements of the Borrower have
been delivered pursuant to Section 5.01(a) or 5.01(b) or, prior to the delivery
of any such financial statements, at October 31, 2016, determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 8 

 

“Credit Exposure” means, with respect to any Lender at any time, the sum at such
time, without duplication, of (a) the sum of the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Loans and (b) the amount of such
Lender’s LC Exposure.

“Credit Party” means the Administrative Agent, each Issuing Bank and each
Lender.

“Declining Lender” has the meaning assigned to such term in Section 2.09.

“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent or any
Issuing Bank made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, (d) has become the subject of a Bankruptcy
Event or (e) has become, or has a direct or indirect parent company that has
become, the subject of a Bail-In Action.

“EEA Financial Institution” means (a) any credit or investment firm established
in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country that
is a parent of an institution described in clause (a) above or (c) any financial
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) above and is subject to consolidated
supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 9 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or a Lender Parent thereof or (iii) the
Borrower, any Subsidiary or any other Affiliate of the Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA, is in
endangered or critical status, within the meaning of Section 305 of ERISA; or
(h) a determination that any Plan is or is expected to be, in “at-risk” status
(as defined in Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the
Code).

 10 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the OANDA website for such currency; provided that in the
event that such rate does not appear on the OANDA website, the Administrative
Agent may use any reasonable method it reasonably deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.

 11 

 

“Extension Closing Date” has the meaning assigned to such term in Section 2.09.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate, as
determined as provided above, would otherwise be less than zero, then the
Federal Funds Effective Rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Officer” means, with respect to the Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than the United States of America, a
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other

 12 

 

obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Restatement Effective Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other monetary obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii), in
good faith by a Financial Officer of the Borrower)).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
values determined in accordance therewith (but not yet paid), such termination
values, and (b) for any date prior to the date referenced in clause (a), the
mark-to-market values for such Hedging Agreements, determined based on one or
more mid-market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) earn-outs, hold-backs
and similar deferred payment of consideration in acquisitions (but only to the
extent that no payment is then owed thereunder) and (iii) deferred compensation
payable to directors, officers and employees of the Borrower or any Subsidiary),
(e) all Indebtedness of others secured by (or for which the holder

 13 

 

of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all Securitization Transactions of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Repurchase Obligations. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
February 1, 2017 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan
or EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a LIBOR Borrowing or EURIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months (or, if agreed to by each Lender, twelve months)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of any Interest
Period that is a multiple of months, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period that is a multiple
of months pertaining to a LIBOR Borrowing or EURIBOR Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest

 14 

 

Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing denominated in any currency for any Interest Period, a rate per annum
which results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.

“Issuing Bank” means Citibank N.A. and BNP Paribas and each other Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

“Ixia” means Ixia, a California corporation.

“Ixia Acquisition” means the acquisition by the Borrower of all of the
outstanding equity interests of Ixia pursuant to the Ixia Acquisition Agreement.

“Ixia Acquisition Agreement” means that certain agreement and plan of merger
dated as of January 30, 2017, by and between the Borrower and Ixia (and acceded
to by Keysight Acquisition, Inc., a California corporation and a wholly owned
subsidiary of the Borrower, on February 2, 2017), including the exhibits and
schedules thereto and all related documents, in each case as amended,
supplemented or otherwise modified from time to time.

“Ixia Acquisition Closing Date” means the date on which the Ixia Acquisition is
consummated.

“Ixia Refinancing” means the repayment in full of all principal, premium, if
any, interest, fees and other amounts due or outstanding under the Amended and
Restated Credit Agreement dated as of March 2, 2015, of Ixia, as amended, and
all other third party Indebtedness of Ixia and its subsidiaries that becomes due
or otherwise defaults upon the consummation of the Ixia Acquisition.

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).

“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time (expressed in US Dollars in the
amount of the US Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative

 15 

 

Currency) plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time (expressed in
US Dollars in the amount of the US Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency); provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
documentation related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the US Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day for such currency for such Interest Period.
Notwithstanding the foregoing, if the LIBO Rate, determined as set forth above,
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and
(d) any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof.

“Loan Documents” means this Agreement, each Accession Agreement, each agreement
referred to in Section 2.05(j) and each promissory note delivered pursuant to
this Agreement.

 16 

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform its obligations hereunder or (c) a material impairment of the rights or
remedies available to the Lenders or the Administrative Agent hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding US$100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of (a) any Hedging Agreements at any time shall be the Hedge Termination
Value thereof at such time and (b) any Securitization Transaction shall be
determined as set forth in the definition of such term.

“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5.00% or more of the consolidated assets of the Borrower and the
Subsidiaries as of the last day of the most recent fiscal quarter of the
Borrower or (b) the consolidated revenues of which equal 5.00% or more of the
consolidated revenues of the Borrower and the Subsidiaries for the most recent
period of four consecutive fiscal quarters; provided that if at the end of the
most recent fiscal quarter or for the most recent period of four consecutive
fiscal quarters the combined consolidated assets or combined consolidated
revenues of all Subsidiaries that under clauses (b) and (c) above would not
constitute Material Subsidiaries shall have exceeded 15% of the consolidated
assets or 15% of the consolidated revenues of the Borrower and the Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets or consolidated revenues, as the case may
be, until such excess shall have been eliminated.

“Maturity Date” means the fifth anniversary of the Restatement Effective Date,
as such date may be extended pursuant to Section 2.09.

“Maturity Date Extension Request” means a request by the Borrower, substantially
in the form of Exhibit C hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.09.

“MNPI” means material information concerning the Borrower and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the United States Securities Act of 1933 and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, Ixia, their respective Affiliates or any securities of any of the
foregoing that could reasonably be expected to be material for purposes of the
United States federal and state or other applicable securities laws.

 17 

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Borrower or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 9.02, and that has been consented to by
the Required Lenders.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon and obligations to provide cash collateral, and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery, performance or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 18 

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Liens” means:

(a)       Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.05;

(b)       statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 30 days or being contested in good faith;

(c)       Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old-age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;

(d)       deposits to secure the performance of (or to secure letters of credit
or letters of guarantee that secure the performance of) bids, trade contracts,
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

(e)       leases, licenses, subleases or sublicenses granted to others (other
than as security for Indebtedness) not interfering in any material respect with
the ordinary conduct of the business of the Borrower and the Subsidiaries, taken
as a whole;

(f)       (i) easements, covenants, conditions, restrictions, zoning
restrictions, building codes, land use laws, leases, subleases, licenses, rights
of way, minor irregularities in, or lack of, title and similar encumbrances
affecting real property, (ii) with respect to any lessee’s or licensee’s
interest in real or personal property, mortgages, liens, rights and obligations
and other encumbrances arising by, through or under any owner, lessor or
licensor thereof and (iii) leases, licenses, rights and obligations in
connection with patents, copyrights, trademarks, tradenames and other
intellectual property, in each case that do not secure the payment of
Indebtedness to the extent, in the case of each of clauses (i), (ii) and (iii),
that the Liens referred to therein do not, in the aggregate, materially detract
from the value of the affected property as used by the Borrower or any
Subsidiary in the ordinary course of business or interfere in any material
respect with the ordinary conduct of the business of the Borrower and the
Subsidiaries, taken as a whole;

(g)       judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII, and deposits securing appeal or
other surety bonds related to such judgments;

(h)       Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure

 19 

 

any Indebtedness incurred for the purpose of financing all or part of the
purchase price or cost of constructing or improving the property subject to such
Liens;

(i)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(j)       customary landlords’ Liens under leases to which such Person is a
party;

(k) Liens arising under short-term repurchase agreements or reverse repurchase
agreements with respect to U.S. Treasury securities or other cash equivalent
investments, short-term securities lending and securities borrowing agreements
and similar transactions employed in connection with the management of cash and
cash equivalents and short-term investments;

(l)       normal and customary rights of setoff, banker’s Liens and similar
rights in respect of deposits of cash, or in respect of investment securities
accounts, in favor of banks or other depository institutions; and

(m)       sales, assignments, transfers or dispositions of accounts receivable
in the ordinary course of business for purposes of collection (but not as part
of any Securitization Transaction or factoring arrangement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.12(c).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. (or any replacement Administrative Agent) as its base
rate in effect at its principal office in New York City (or the principal office
of any such replacement Administrative Agent). Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Basis”, when used in reference to any computations, means that such
computations are to be made on a basis that gives effect to the applicable
acquisition or disposition as if such acquisition or disposition had occurred on
the date specified in the relevant definition, in a manner consistent with the
requirements of the SEC for pro forma financial information set forth in
Article 11 of Regulation S-X under the Exchange Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on

 20 

 

such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quotation Day” means (a) with respect to any currency (other than Sterling,
Canadian Dollars and Euro) for any Interest Period, two Business Days prior to
the first day of such Interest Period, (b) with respect to Sterling or Canadian
Dollars for any Interest Period, the first day of such Interest Period and
(c) with respect to Euro for any Interest Period, the day two TARGET Days before
the first day of such Interest Period, in each case unless market practice
differs in the Relevant Interbank Market for any currency, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day shall be the last of those days).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros or Canadian Dollars, the London interbank market, (b) with respect to
Euros, the European interbank market and (c) with respect to Canadian Dollars,
the Toronto interbank market.

“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of the Borrower and the
Subsidiaries at such time, in each case to the extent such amounts would be
shown as liabilities on a consolidated balance sheet of the Borrower as of such
time prepared in accordance with GAAP.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the aggregate Credit Exposures
and unused Commitments at such time.

“Restatement Effective Date” means the date on which each of the conditions set
forth in Section 4.01 has been satisfied (or waived in accordance with Section
9.02), which date is February 15, 2017.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
by merger or consolidation to its rating agency business.

 21 

 

“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale-Leaseback Transaction”.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of comprehensive Sanctions broadly
restricting or prohibiting dealings with such country, territory or government
(currently, Crimea, Cuba, Iran, North Korea and Syria). If any country,
territory or government is no longer the subject or target of Sanctions broadly
restricting or prohibiting dealings with such country, territory or government,
then it shall not be considered a Sanctioned Country for purposes hereof.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury or Switzerland, (b) any Person located, organized or
resident in, or any Governmental Authority of, a Sanctioned Country or (c) any
Person 25% or more directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person, individually, or Persons, together,
described in clauses (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State or the U.S. Department of Commerce; (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; or (e) Switzerland.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period for
a Loan denominated in a currency other than Canadian Dollars, a rate per annum
equal to the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in such currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as set forth on
the applicable Reuters screen (currently LIBOR01 or LIBOR02) (or if such service
ceases to be available, another service displaying the appropriate rate
designated by the Administrative Agent), (b) in respect of the LIBO Rate for any
Interest Period for a Loan denominated in Canadian Dollars, the Canadian Dealer
Offered Rate as set forth on the Reuters Screen CDOR Page (or if such service
ceases to be available, another service displaying the appropriate rate
designated by the Administrative Agent) and (c) in respect of the EURIBO Rate
for any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
applicable Reuters screen (currently EURIBOR01) (or if such service ceases to be
available, another service displaying the appropriate rate designated by the
Administrative Agent); provided that (i) if, as to any currency,

 22 

 

no Screen Rate shall be available for a particular Interest Period but Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, then the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate and (ii) if any Screen Rate, determined as provided
above, would be less than zero, such Screen Rate shall be deemed to be zero for
all purposes of this Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivables or
interests therein transferred pursuant to such Securitization Transaction net of
any such accounts receivables or interests therein that have been written off as
uncollectible.

“Specified Time” means (a) in respect of the LIBO Rate for any Interest Period
for a Loan denominated in a currency other than Canadian Dollars, 11:00 a.m.,
London time, (b) in respect of the LIBO Rate for any Interest Prior for a Loan
denominated in Canadian Dollars, 10:00 a.m., Toronto time, and (c) in respect of
the EURIBO Rate for any Interest Period, 11:00 a.m., Brussels time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 23 

 

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Syndication Agents” means Citibank, N.A. and Bank of America, N.A., in their
capacities as syndication agents with respect to the credit facility established
hereunder.

“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (b) banks in London are open for general
business.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Credit Agreement” means that certain Term Credit Agreement dated as
of February 15, 2017, among the Borrower, the lenders party thereto and Goldman
Sachs Bank USA, as administrative agent, relating to the senior unsecured term
loan facility of the Borrower in an aggregate principal amount of up to
US$400,000,000, as amended, supplemented or otherwise modified from time to
time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of Loans denominated in US Dollars, (b) the Adjusted LIBO
Rate, in the case of Loans denominated in Alternative Currencies (other than
Euros) or (c) the EURIBO Rate, in the case of Loans denominated in Euros.

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).

“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 24 

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

Section 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

Section 1.03.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restriction on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that

 25 

 

shall have succeeded to any or all functions thereof, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if the Borrower notifies the Administrative Agent that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein, or any other accounting
principle if, in each case, such election or such other accounting principle
results in the amount of such Indebtedness being below or above the stated
principal amount of such Indebtedness, (ii) any change in GAAP occurring after
the date hereof as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the date hereof or (iii) any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

Section 1.05.        Currency Translation. The Administrative Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currency two Business Days prior to the initial Interest Period
therefor and as of the date two Business Days prior to the commencement of each
subsequent Interest Period therefor, in each case using

 26 

 

the Exchange Rate for such currency in relation to US Dollars in effect on or
about the date of determination, and each such amount shall, except as provided
in the penultimate sentence of this Section, be the US Dollar Equivalent of such
Borrowing until the next required calculation thereof pursuant to this Section.
The Administrative Agent shall determine the US Dollar Equivalent of any Letter
of Credit denominated in an Alternative Currency on or about the date such
Letter of Credit is issued and as of the first Business Day of each subsequent
calendar month, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on or about the date of determination, and each
such amount shall, except as provided below, be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section. In addition, the Administrative Agent shall determine the US Dollar
Equivalent of any Letter of Credit denominated in an Alternative Currency as
provided in Section 2.05. The Administrative Agent may also determine the US
Dollar Equivalent of any Borrowing or Letter of Credit denominated in an
Alternative Currency as of such other dates as the Administrative Agent shall
select in its discretion, in each case using the Exchange Rate in effect on or
about the date of determination, and each such amount shall be the US Dollar
Equivalent of such Borrowing or such Letter of Credit until the next calculation
thereof pursuant to this Section. The Administrative Agent shall notify the
Borrower and the applicable Lenders of each determination of the US Dollar
Equivalent of each Borrowing and Letter of Credit denominated in an Alternative
Currency.

Section 1.06.        Effectuation of Transactions. On and after the Ixia
Acquisition Closing Date, all references herein to the Borrower and the
Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of the Borrower made on or after the Closing Date
contained in this Agreement shall be (if otherwise made or deemed to be made on
such date) deemed made, in each case, after giving effect to the Ixia
Acquisition and the related transactions to occur on the Ixia Acquisition
Closing Date, unless the context expressly requires otherwise.

Article II

The Credits

Section 2.01.        Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower, denominated in US
Dollars or Alternative Currencies, from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (a) such Lender’s Credit Exposure exceeding its Commitment or (b) the
sum of the total Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

Section 2.02.        Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans denominated in the same currency and made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 27 

 

(b)               Subject to Section 2.14, (i) each Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the Borrower
may request in accordance herewith, (ii) each Borrowing denominated in Euros
shall be comprised entirely of EURIBOR Loans and (iii) each Borrowing
denominated in an Alternative Currency (other than Euros) shall be comprised
entirely of LIBOR Loans. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)                At the commencement of each Interest Period for any LIBOR
Borrowing or EURIBOR Borrowing, and at the time each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that (i) an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e) and (ii) a LIBOR Borrowing
that results from a continuation of an outstanding LIBOR Borrowing may be in an
aggregate principal amount that is equal to such outstanding Borrowing.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 10 LIBOR Borrowings and
EURIBOR Borrowings outstanding.

(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert to or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03.        Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent (a) in the case of a LIBOR
Borrowing denominated in US Dollars, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing, (b) in the
case of a LIBOR Borrowing denominated in an Alternative Currency or a EURIBOR
Borrowing, not later than 12:00 noon, New York City time, four Business Days
before the date of the proposed Borrowing and (c) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be made by hand delivery,
e-mail or fax to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by a Financial Officer of
the Borrower (or, in the case of any Borrowing denominated in US Dollars, by
telephone notification, confirmed promptly by hand delivery, e-mail or fax to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by a Financial Officer of the Borrower);
provided that a Borrowing Request for a Borrowing in respect of the Ixia
Acquisition, or in connection with any other acquisition or other transaction
permitted under this Agreement, may be conditioned on the closing of the Ixia
Acquisition or such other acquisition or other transaction, as applicable, in
which case such Borrowing Request may be revoked by the Borrower (by notice to
the Administrative Agent at any time prior to 12:00 noon, New York City time, on
the day of the proposed Borrowing), such revocation to be subject to Section
2.16 in the case of a Borrowing Request for a LIBOR Borrowing. Each such
telephonic or written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 28 

 

(a)                the currency (which shall be US Dollars or an Alternative
Currency) and the principal amount of such Borrowing;

(b)               the date of such Borrowing, which shall be a Business Day;

(c)                if such Borrowing is denominated in US Dollars, the Type of
such Borrowing;

(d)               in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(e)                the location and number of the account to which funds are to
be disbursed or, in the case of any ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement.

If no currency is specified with respect to any requested Borrowing, then the
Borrower shall be deemed to have selected US Dollars. If no election as to the
Type of Borrowing denominated in US Dollars is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing or EURIBOR Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04.        [Reserved].

Section 2.05.        Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars or any Alternative Currency for its own account or, so
long as the Borrower is a joint and several co-applicant with respect thereto,
for the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time from and including the Restatement Effective Date to but excluding the
fifth Business Day prior to the Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).

 29 

 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit, other than an automatic
renewal permitted pursuant to paragraph (c) of this Section), the Borrower shall
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be reasonably necessary to enable
the applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed US$25,000,000 and (ii) the total Credit
Exposures will not exceed the total Commitments and (iii) in the event the
Existing Maturity Date shall have been extended as provided in Section 2.09, the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Maturity Date shall not exceed the total Commitments that shall have
been extended to a date after the latest expiration date of such Letters of
Credit. Notwithstanding the foregoing, no Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Restatement
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Restatement Effective Date and
which such Issuing Bank in good faith deems material to it, (ii) the issuance of
the Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally or (iii) such Issuing Bank does not as
of the issuance date of the requested Letter of Credit issue Letters of Credit
in the requested currency.

(c)                Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) except as
set forth below with respect to Collateralized Letters of Credit, the date that
is five Business Days prior to the Maturity Date (the “LC Expiration Date”);
provided that at the request of the Borrower, any Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice

 30 

 

by the end of such period shall for all purposes hereof be deemed an extension
of such Letter of Credit; provided further that in no event shall any Letter of
Credit, as extended from time to time, expire on any date following the LC
Expiration Date. Notwithstanding clause (ii) of the preceding sentence, (A) any
Collateralized Letter of Credit may, with the consent of the Issuing Bank that
issued such Collateralized Letter of Credit, expire on any date following the LC
Expiration Date and (B) any Letter of Credit that contains a customary
“evergreen” provision may renew pursuant to such evergreen provision to an
expiration date following the LC Expiration Date if such Letter of Credit
becomes a Collateralized Letter of Credit at least 15 Business Days prior to the
latest date upon which the applicable Issuing Bank would be entitled to
terminate such Letter of Credit prior to its automatic renewal pursuant to such
“evergreen” provision.

(d)               Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank that issued such Letter of Credit hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage from time to time
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Such payment by
the Lenders shall be made (i) if the currency of the applicable LC Disbursement
or reimbursement payment shall be US Dollars, in US Dollars and (ii) subject to
paragraph (m) of this Section, if the currency of the applicable LC Disbursement
or reimbursement payment shall be an Alternative Currency, in US Dollars in an
amount equal to the US Dollar Equivalent of such LC Disbursement or
reimbursement payment. Subject to paragraph (n) of this Section, each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, any
fluctuation in currency values, or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.03, unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the latest date upon which the applicable
Issuing Bank would be entitled to terminate such Letter of Credit prior to its
automatic renewal), the Required Lenders shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the

 31 

 

conditions precedent set forth in Section 4.03 would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

(e)                Reimbursement. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuing Bank shall notify the Borrower and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the applicable Issuing Bank in such
Alternative Currency, unless such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars. In
the case of any such reimbursement in US Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable Issuing Bank shall
notify the Borrower of the US Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if the amount to be reimbursed is denominated in US Dollars, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, (A) if such
payment relates to a Letter of Credit denominated in an Alternative Currency,
automatically and with no further action required, the obligation of the
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent (determined
as of the date of such LC Disbursement) of such LC Disbursement and (B) the
applicable Issuing Bank shall notify the Administrative Agent of such failure in
accordance with paragraph (l) of this Section, and the Administrative Agent
shall in turn notify each Lender of the applicable LC Disbursement, the amount
of the payment then due from the Borrower in respect thereof (expressed in US
Dollars in the amount of the US Dollar Equivalent thereof (determined as set
forth above) in the case of a Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”) and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment

 32 

 

to the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank, as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)                Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit, (iv) any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the stated expiration date thereof or of
the Commitments or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
event or circumstance; provided that nothing in this Section shall be construed
to excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (such absence
to be presumed unless otherwise determined by a final, non- appealable judgment
of a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 33 

 

(g)               Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by it. The
applicable Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by fax) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders of
their obligations with respect to any such LC Disbursement.

(h)               Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars,
and at all times following the conversion to US Dollars of any LC Disbursement
made in an Alternative Currency pursuant to paragraph (e) or (m) of this
Section, at the rate per annum then applicable to ABR Loans and (ii) in the case
of any LC Disbursement denominated in an Alternative Currency, at all times
prior to its conversion to US Dollars pursuant to paragraph (e) or (m) of this
Section, at a rate equal to the rate reasonably determined by the applicable
Issuing Bank to be the cost to such Issuing Bank of funding such LC Disbursement
(with the Borrower agreeing that the applicable Issuing Bank may make such
determination in any manner it determines is reasonable, and that such
determination shall be conclusive) plus the Applicable Rate applicable to LIBOR
Loans at such time; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

(i)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposures representing more than 50%
of the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in respect of each
outstanding Letter of Credit issued for the Borrower’s account (or with respect
to which it is a co-applicant), in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders and the
applicable Issuing Bank, an amount in US Dollars equal to the portion of the LC
Exposure attributable to such Letter of Credit as of such date plus any accrued
and unpaid interest thereon; provided that (i) amounts payable in respect of any
Letter of Credit or LC Disbursement shall be payable in the currency of such
Letter of Credit or LC Disbursement, except that LC Disbursements in an
Alternative Currency in respect of which the Borrower’s reimbursement
obligations have been converted to obligations in US Dollars as provided in
paragraph (e) or (m) of this Section and interest accrued thereon shall be
payable in US Dollars, and (ii) the obligation to cash collateralize shall
become effective immediately, and such deposit shall become immediately due and
payable, without

 34 

 

demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b) or Section 2.20. Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Monies in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (A) the
consent of Lenders with LC Exposures representing more than 50% of the aggregate
amount of LC Exposure and (B) in the case of any such application at a time when
any Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide cash collateral hereunder as a result of the occurrence
of an Event of Default, such cash collateral (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as promptly as practicable, to the extent that, after giving effect to
such return, the aggregate Credit Exposure would not exceed the aggregate
Commitments and no Event of Default shall have occurred and be continuing. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.20, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower as promptly as practicable, to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the Non-Defaulting Lenders and/or the remaining
cash collateral and no Event of Default shall have occurred and be continuing.

(j)                 Designation of Additional Issuing Banks. From time to time,
the Borrower may by notice to the Administrative Agent and the Lenders designate
as additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in a
form satisfactory to the Borrower and the Administrative Agent, executed by such
Lender, the Borrower and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.

(k)               Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank and the Administrative Agent. Any
such termination shall become

 35 

 

effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof. At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not issue additional Letters of Credit.

(l)                 Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and face amounts of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (ii) on any Business
Day on which such Issuing Bank makes any LC Disbursement, the date, currency and
amount of such LC Disbursement, (iii) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the currency and amount of such
LC Disbursement and (iv) on any other Business Day, such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(m)             Conversion. In the event that the Loans become immediately due
and payable on any date pursuant to Article VII, all amounts (i) that the
Borrower is at the time or becomes thereafter required to reimburse or otherwise
pay to the Administrative Agent in respect of LC Disbursements made under any
Letter of Credit denominated in an Alternative Currency, (ii) that the Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency and (iii) of each Lender’s
participation in any Letter of Credit denominated in an Alternative Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the US Dollar Equivalent (determined
as of such date) of such amounts. On and after such conversion, all amounts
accruing and owed to the Administrative Agent, any Issuing Bank or any Lender in
respect of the obligations described in this paragraph shall accrue and be
payable in US Dollars at the rates otherwise applicable hereunder.

(n)               Collateralized Letters of Credit. Notwithstanding anything to
the contrary in this Section, the obligations of the Lenders to acquire
participations in Letters of Credit and to reimburse any Issuing Bank for
Unreimbursed Amounts (other than Unreimbursed Amounts arising from LC
Disbursements made on or prior to the last day of the Availability Period) shall
terminate with respect to any Collateralized Letter of Credit on the last day of
the Availability

 36 

 

Period (it being understood that the Lenders shall continue to participate in,
and shall be required to reimburse in accordance with this Section, any LC
Disbursement made on or prior to the last day of the Availability Period). Any
participation held by any Lender in a Collateralized Letter of Credit after the
last day of the Availability Period (other than in respect of any Unreimbursed
Amounts arising from LC Disbursements made on or prior to the last day of the
Availability Period) shall be deemed to have been assigned on the last day of
the Availability Period to the Issuing Bank that issued such Collateralized
Letter of Credit.

Section 2.06.        Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 3:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly remitting the amounts so
received, in like funds, to the account designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans identified by the Borrower
in the applicable Borrowing Request to be made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the rate reasonably determined by the Administrative Agent
to be the cost to it of funding such amount or (ii) in the case of the Borrower,
the interest rate applicable to the subject Loan pursuant to Section 2.13 (it
being understood that nothing in this paragraph shall require the Borrower to
pay any interest in duplication of the interest payable under such Section). If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any such
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.07.        Interest Elections. (a)  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03 and, in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or as otherwise provided in Section 2.03. Thereafter, the Borrower may
elect to convert such Borrowing (if denominated in US Dollars) to a Borrowing of
a different Type or to continue such Borrowing and, in the case of a LIBOR

 37 

 

Borrowing or a EURIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement. The Borrower may elect different options with respect to
different portions of an affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing and the Loans resulting from an election made with respect to any such
portion shall be considered a separate Borrowing.

(b)               To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type, and in the currency, resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be made by hand delivery, e-mail
or fax to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by a Financial Officer on
behalf of the Borrower (or, in the case of any Borrowing denominated in US
Dollars, by telephonic notification, confirmed promptly by hand delivery, e-mail
or fax to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by a Financial Officer on
behalf of the Borrower). Notwithstanding any other provision of this Section,
the Borrower shall not be permitted to change the currency of any Borrowing or
to elect an Interest Period for LIBOR Loans or EURIBOR Loans that does not
comply with Section 2.02(d).

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

(iii)             the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and

(iv)             if the resulting Borrowing is to be a LIBOR Borrowing or a
EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing or EURIBOR
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 38 

 

(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing or EURIBOR Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period, (i) in the case of a
LIBOR Borrowing denominated in US Dollars, such Borrowing shall be converted to
an ABR Borrowing and (ii) in the case of any other LIBOR Borrowing or a EURIBOR
Borrowing, such Borrowing shall be continued as a Borrowing of the applicable
Type and currency for an Interest Period of one month.

(f)                Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (provided that no such
notice shall be required in the case of any Event of Default under clause (h) or
(i) of Article VII with respect to the Borrower), then, so long as an Event of
Default is continuing (i) in the case of Borrowings denominated in US Dollars,
no outstanding Borrowing may be converted to or continued as a LIBOR Borrowing
and, unless repaid, each LIBOR Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto and (ii) in the case of
Borrowings denominated in Alternative Currencies, unless repaid, each LIBOR
Borrowing and EURIBOR Borrowing shall be continued as a LIBOR Borrowing or a
EURIBOR Borrowing, as applicable, with an Interest Period of one month.

Section 2.08.        Termination, Reduction and Increase of Commitments. (a)
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b)               The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent prepayment of the
Loans in accordance with Section 2.11, the total Credit Exposures would exceed
the total Commitments.

(c)                The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

(d)               The Borrower may from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) executed by the Borrower and one or more financial institutions (which
may include any Lender) that are willing to extend a Commitment or, in the case
of any such financial institution that is already a

 39 

 

Lender, to increase its Commitment (any such financial institution referred to
in this Section being called an “Increasing Lender”), cause the total
Commitments to be increased by such new or incremental Commitments of the
Increasing Lenders, in an amount for each Increasing Lender as set forth in such
notice; provided that (i) the aggregate principal amount of any increase in the
total Commitments made pursuant to this Section shall not be less than
US$25,000,000 and the aggregate principal amount of all such increases shall not
exceed US$150,000,000, (ii) each Increasing Lender, if not already a Lender
hereunder, shall be subject to the prior written approval of the Administrative
Agent and each Issuing Bank (which approval shall not be unreasonably withheld)
and (iii) each Increasing Lender, if not already a Lender hereunder, shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed Accession Agreement. New Commitments and
increases in Commitments created pursuant to this Section shall become effective
(A) in the case of an Increasing Lender already a Lender under this Agreement,
on the date specified in the applicable notice delivered pursuant to this
Section and (B) in the case of an Increasing Lender not already a Lender under
this Agreement, on the effective date of the applicable Accession Agreement.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder. Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) shall become effective under
this Section unless (1) the Administrative Agent shall have received documents
consistent with those delivered under Sections 4.01(b) and 4.01(c) as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase and (2) on the date of such increase, the conditions set
forth in Section 4.03 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such increase and without giving
effect to the parenthetical in Section 4.03(a)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower. Following any extension of a new Commitment
or increase of a Lender’s Commitment pursuant to this paragraph, any Loans
outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid and, if the Borrower shall so
elect, refinanced with new Loans made pursuant to Section 2.01 ratably in
accordance with the Commitments in effect following such extension or increase.

Section 2.09.        Extension of Maturity Date. The Borrower may, by delivery
of a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Restatement Effective Date,
request that the Lenders extend the Maturity Date for an additional period of
one year. Each Lender shall, by notice to the Borrower and the Administrative
Agent given not later than the 20th day after the date of the Administrative
Agent’s receipt of the Maturity Date Extension Request from the Borrower, advise
the Borrower whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender”, and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Borrower and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to a Maturity Date Extension Request, then the Maturity Date
shall, as to the

 40 

 

Consenting Lenders, be extended to the first anniversary of the Maturity Date
theretofore in effect (the first date on which such consent of the Required
Lenders is obtained and the conditions specified below are satisfied being
referred to as the “Extension Closing Date”). The decision to agree or withhold
agreement to any Maturity Date Extension Request shall be at the sole discretion
of each Lender. The Commitment of any Declining Lender shall terminate on the
Maturity Date in effect prior to giving effect to any such extension (such
Maturity Date being called the “Existing Maturity Date”). The principal amount
of any outstanding Loans made by Declining Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
account of such Declining Lenders hereunder, shall be due and payable on the
Existing Maturity Date, and on the Existing Maturity Date the Borrower shall
also make such other prepayments of Loans pursuant to Section 2.11 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the total Credit Exposures would not exceed the total Commitments.
Notwithstanding the foregoing provisions of this Section, the Borrower shall
have the right, pursuant to and in accordance with Section 2.19(b), at any time
prior to the Existing Maturity Date, to replace a Declining Lender with a Lender
or other financial institution that will agree to the applicable Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender. Notwithstanding the foregoing, (a) the
Availability Period and the Maturity Date (without taking into consideration any
extension pursuant to this Section 2.09), as such terms are used in reference to
any Issuing Bank or any Letters of Credit issued by such Issuing Banks, may not
be extended without the prior written consent of such Issuing Bank (it being
understood and agreed that, in the event any Issuing Bank shall not have
consented to any such extension, (i) such Issuing Bank shall continue to have
all the rights and obligations of an Issuing Bank hereunder through the Existing
Maturity Date (or the Availability Period determined on the basis thereof, as
applicable), and thereafter shall have no obligation to issue, amend, extend or
renew any Letter of Credit (but shall, in each case, continue to be entitled to
the benefits of Sections 2.05, 2.15, 2.17, 9.03 and 9.08, as applicable, as to
Letters of Credit issued prior to such time), and (ii) the Borrower shall cause
the LC Exposure attributable to Letters of Credit issued by such Issuing Bank to
be zero no later than the day on which such LC Exposure would have been required
to have been reduced to zero in accordance with the terms hereof without giving
effect to any effectiveness of the extension of the applicable Existing Maturity
Date pursuant to this paragraph (and, in any event, no later than the Existing
Maturity Date)) and (b) no extension of the Maturity Date pursuant to this
Section shall become effective unless on the applicable Extension Closing Date,
the conditions set forth in Section 4.03 shall be satisfied (with all references
in such Section to a Borrowing being deemed to be references to such extension
and without giving effect to the parenthetical in Section 4.03(a)) and, if
reasonably requested by the Administrative Agent, the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower as well as documents consistent with those
delivered under Sections 4.01(b) and 4.01(c) as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
extension.

Section 2.10.        Repayment of Loans; Evidence of Debt. (a)  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan made to the
Borrower on the Maturity Date (in the case of any Declining Lender, without
giving effect to the extension thereof pursuant to Section 2.09).

 41 

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type and currency
thereof and, if applicable, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans or pay any other amounts due hereunder in
accordance with the terms of this Agreement.

(e)                Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.11.        Prepayment of Loans. (a)  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.

(b)               If the total Credit Exposures shall exceed the total
Commitments, then (i) if any Borrowings are outstanding, (A) on the last day of
any Interest Period for any LIBOR Borrowing or EURIBOR Borrowing and (B) on each
other day on which any ABR Borrowing shall be outstanding, the Borrower shall
prepay Borrowings in an aggregate amount equal to the lesser of (x) the amount
necessary to eliminate such excess (after giving effect to any other prepayment
of Loans on such day) and (y) the amount of the applicable Borrowings referred
to in clause (A) or (B), as applicable, and (ii) if no Borrowings are
outstanding, deposit US Dollars as cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(i) in an aggregate amount equal to
the lesser of (A) the amount equal to such excess and (B) the aggregate amount
of the LC Exposures. If the total Credit Exposure on the last day of any month
shall exceed 105% of the total Commitments, then the Borrower shall, not later
than the next Business Day, prepay one or more Borrowings (and, if no Borrowings
are outstanding, deposit US Dollars as cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(i)) in the amount necessary to
eliminate such excess.

 42 

 

(c)                Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d)               The Borrower shall notify the Administrative Agent by a
written notice signed by a Financial Officer on behalf of the Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 12:00 noon, New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency or
a EURIBOR Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable) and
(iii) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of such prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
optional partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type and currency
as provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

Section 2.12.        Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate set forth under the caption “Facility Fee” in the definition of
such term on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from and including the Restatement Effective Date to
but excluding the date on which such Commitment terminates; provided that if
such Lender continues to have any Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year, commencing on
the first such date to occur after the Restatement Effective Date, and on the
date on which the Commitments shall have terminated and the Lenders shall have
no Credit Exposure; provided that facility fees accruing after the Commitments
shall have terminated shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)               The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to LIBOR Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such

 43 

 

Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue
at 0.125% per annum on the average daily amount of the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c)                The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

(d)               All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to it) for distribution, in the case of
facility fees and Letter of Credit participation fees, to the Persons entitled
thereto. Fees paid shall not be refundable under any circumstances.

Section 2.13.        Interest. (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate set
forth under the caption “ABR Margin” in the definition of such term.

(b)               The Loans comprising each LIBOR Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in
the definition of such term.

(c)                The Loans comprising each EURIBOR Borrowing shall bear
interest at the EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in
the definition of such term.

(d)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 44 

 

(e)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion or continuation of any LIBOR Loan or any
EURIBOR Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
or continuation. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(f)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest on Borrowings denominated in Sterling
shall be computed on the basis of a year of 365 days and (i) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and interest on Borrowings denominated in Canadian
Dollars shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Adjusted LIBO Rate, EURIBO Rate or Alternate Base Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

Section 2.14.        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

(a)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the EURIBO Rate, as the
case may be, for such Interest Period; or

(b)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or EURIBO Rate, as the case may be, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining the Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected LIBOR Borrowing or EURIBOR
Borrowing, as the case may be, shall be ineffective, (ii) any affected LIBOR
Borrowing shall (A) if denominated in US Dollars, be continued as an ABR
Borrowing, or (B) otherwise, bear interest, from and after the end of the
immediately preceding Interest Period applicable thereto, at a rate equal to the
rate per annum determined by the Administrative Agent to be representative of
the Lenders’ cost of funding the applicable Loans (with the Borrower and each
Lender agreeing that the Administrative Agent may make such determination in any
manner it determines is reasonable, and that such determination shall be
conclusive) plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR
Margin” in the definition of such term, (iii) any affected

 45 

 

EURIBOR Borrowing shall bear interest, from and after the end of the immediately
preceding Interest Period applicable thereto, at a rate equal to the rate per
annum determined by the Administrative Agent to be representative of the
Lenders’ cost of funding the applicable Loans (with the Borrower and each Lender
agreeing that the Administrative Agent may make such determination in any manner
it determines is reasonable, and that such determination shall be conclusive)
plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in
the definition of such term and (iv) any Borrowing Request for an affected LIBOR
Borrowing or EURIBOR Borrowing shall (A) in the case of a Borrowing denominated
in US Dollars, be deemed to be a request for an ABR Borrowing or (B) in all
other cases, be ineffective.

Section 2.15.        Increased Costs. (a)  If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate) or any Issuing Bank;

(ii)               impose on any Lender, any Issuing Bank or the Relevant
Interbank Market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Loans, EURIBOR Loans or any Letter of Credit
or participations therein; or

(iii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan or
EURIBOR Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs or expenses incurred or reduction suffered.

(b)               If any Lender or Issuing Bank determines in good faith that
any Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will

 46 

 

pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c)                A certificate of a Lender or Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and the manner in which such amount or
amounts have been determined, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay to such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)               Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs, expenses or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law or other
circumstance giving rise to such increased costs, expenses or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law or other circumstance giving rise to
such increased costs, expenses or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

(e)                Notwithstanding any other provision of this Section, no
Lender shall demand compensation for any increased or other cost or reduction
pursuant to this Section if it shall not at the time be the general policy or
practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

Section 2.16.        Break Funding Payments. In the event of (a) the payment of
any principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or an optional prepayment of Loans), (b) the conversion of any LIBOR Loan or
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date or in the amount specified in any notice delivered pursuant hereto (whether
or not such notice may be revoked in accordance with the terms hereof) or
(d) the assignment of any LIBOR Loan or EURIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event, including, if any of the
foregoing Loans are denominated in any Alternative Currency, the actual costs
and expenses of such Lender attributable to the premature unwinding of any
hedging agreement entered into by such Lender in respect of the foreign currency
exposure attributable to such Loan. In the case of a LIBOR Loan or EURIBOR Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the EURIBO Rate, as applicable,
that would have been applicable to such Loan (and, for avoidance of doubt,
without giving effect to any Applicable Rate that would

 47 

 

otherwise have been applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Relevant Interbank Market. The Borrower shall also compensate each
Lender for the loss, cost or expense attributable to any failure by the Borrower
to deliver a timely Interest Election Request with respect to a LIBOR Borrowing
or a EURIBOR Borrowing. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17.        Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction or withholding for Taxes except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) required the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b)               In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or, at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

(c)                The Borrower shall indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Recipient on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 48 

 

(e)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)                (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax under the law of the jurisdiction in which the
Borrower is resident or located, or any treaty to which such jurisdiction is a
party, with respect to payments made under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent, as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and containing all applicable documentation
(together, if requested by such Lender, with a certified English translation
thereof). In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) or (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)               Without limiting the generality of the foregoing,

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

 49 

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)       executed originals of IRS Form W-8ECI;

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct or
indirect partner;

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a

 50 

 

basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g)               If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts paid pursuant to this Section), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section with
respect to Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of the indemnified party,
agrees to repay to the indemnified party the amount paid pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section shall not be construed to require the
Administrative Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)               Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

 51 

 

(i)                 For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements or otherwise) prior to the time required hereunder for such
payment or, if no such time is expressly required, prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without any
defense, set-off, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent for the account of the applicable Lenders to such account
as the Administrative Agent shall from time to time specify in one or more
notices delivered to the Borrower, except that payments to be made directly to
an Issuing Bank as provided herein shall be so directly made and payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder and under each other Loan Document of principal or
interest in respect of any Loan or LC Disbursement shall, except as otherwise
expressly provided herein, be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in US Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall notify the Administrative Agent of such fact and shall
purchase (for cash at face value) participations in the Loans and LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on

 52 

 

their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including pursuant to Section 2.09) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lenders or Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or Issuing Bank, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each applicable Lender or
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)                If any Lender shall fail to make any payment required to be
made by it hereunder to or for the account the Administrative Agent or any
Issuing Bank, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.05(e), 2.06(b), 2.18(d) or 9.03(c)), in each case in such
order as shall be determined by the Administrative Agent in its discretion.

Section 2.19.        Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests any payments under Section 2.15, or if the Borrower is required
to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not

 53 

 

otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment and delegation.

(b)               If (i) any Lender requests any payments under Section 2.15,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender becomes a Defaulting Lender, (iv) any
Lender becomes a Declining Lender or (v) any Lender becomes a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04, with the Borrower or the replacement Lender paying
any applicable processing or recordation fees), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent and each Issuing Bank
(which consent shall not unreasonably be withheld), (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
such assignment and delegation resulting from the status of such Lender as a
Declining Lender, the assignee shall have agreed to the applicable Maturity Date
Extension Request and (E) in the case of any such assignment and delegation
resulting from the status of such Lender as a Non-Consenting Lender, such
assignment, together with any assignments by other Non-Consenting Lenders, will
enable the Borrower to obtain sufficient consents to cause the applicable
amendment, modification or waiver to become effective. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

Section 2.20.        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)                facility fees shall continue to accrue on the amount of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a) only to the
extent of the Credit Exposure of such Defaulting Lender (excluding any portion
thereof constituting LC Exposure of such Defaulting Lender that is subject to
reallocation under clause (c)(i) below);

 54 

 

(b)               the Commitment and the Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(c)                if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)                 the LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (x) the sum of all Non-Defaulting Lenders’ Credit Exposures plus
such Defaulting Lender’s LC Exposure (in each case, excluding the portion
thereof referred to above) does not exceed the sum of all Non-Defaulting
Lenders’ Commitments and (y) each Non-Defaulting Lenders’ Credit Exposure does
not exceed its Commitment;

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent or an Issuing Bank (provided that
such Issuing Bank shall immediately also notify the Administrative Agent) cash
collateralize for the benefit of the applicable Issuing Banks the portion of
such Defaulting Lender’s LC Exposure (other than any portion thereof referred to
in the parenthetical in such clause (i)) that has not been reallocated as set
forth in such clause in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;

(iii)             if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay participation fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such portion of such Defaulting
Lender’s LC Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv)             if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation; and

(v)               if all or any portion of such Defaulting Lender’s LC Exposure
that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor

 55 

 

cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Banks (and allocated among them
ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing Bank)
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)               so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Commitments
of the Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with clause (c) above, and participating interests in any such
issued, amended, renewed or extended Letter of Credit will be allocated among
the Non-Defaulting Lenders in a manner consistent with clause (c)(i) above (and
such Defaulting Lender shall not participate therein).

(e)                In the event that (i) a Bankruptcy Event with respect to a
Lender Parent shall have occurred following the date hereof and for so long as
such Bankruptcy Event shall continue or (ii) any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no Issuing
Bank shall be required to issue, amend, renew or extend any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with the Borrower
or such Lender satisfactory to such Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

(f)                In the event that the Administrative Agent, the Borrower and
each Issuing Bank each agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Issuing Banks, on
the Restatement Effective Date and as of each other date the representations and
warranties are required or deemed to be made pursuant to this Agreement, that:

Section 3.01.        Organization; Powers. Each of the Borrower and its
Subsidiaries are duly organized, validly existing and in good standing (to the
extent such concept is recognized in the jurisdiction of organization thereof)
under the laws of the jurisdiction of its

 56 

 

organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, in each case (other
than with respect to organization, existence and good standing in its
jurisdiction of organization of the Borrower), except where the failure to do
so, individually or in the aggregate, would not be materially likely to have a
Material Adverse Effect.

Section 3.02.        Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower will constitute, a legal,
valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03.        Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate the
charter, by-laws or other organizational documents of the Borrower, (c) will not
violate any applicable law, rule or regulation or any order of any Governmental
Authority, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or their respective assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
or their respective assets pursuant to the terms of any indenture, agreement or
other instrument binding on the Borrower or any of its Subsidiaries, except in
each case (other than in the case of clause (b) or (e)), where the absence of
such consent or approval, or the failure to make such registration or filing, or
take such other action, or such violation, default or payment would not be
materially likely, individually or in the aggregate, to have a Material Adverse
Effect.

Section 3.04.        Financial Condition; No Material Adverse Change. (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of operations, comprehensive income, stockholders equity and cash
flows as of the end of and for the fiscal year ended October 31, 2016, reported
on by PricewaterhouseCoopers LLP, an independent registered public accounting
firm. Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such date and for such period
in accordance with GAAP.

(b)               Since October 31, 2016, there has been no material adverse
effect on the business, assets, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.

Section 3.05.        Litigation and Environmental Matters. (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending

 57 

 

against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) that would be materially likely,
individually or in the aggregate, to have a Material Adverse Effect or (ii) that
involve this Agreement or the Transactions.

(b)               Except with respect to any matters that, individually or in
the aggregate, would not be materially likely to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

Section 3.06.        Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, has not
resulted and would not be materially likely to have a Material Adverse Effect.
No Default has occurred and is continuing.

Section 3.07.        Investment Company Status. The Borrower is not an
“investment company” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.08.        Properties. (a)  Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except where the failure to have such title
or such leasehold interests, individually or in the aggregate, has not resulted
in and would not be materially likely to have a Material Adverse Effect.

(b)               Each of the Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not be
materially likely to have a Material Adverse Effect.

Section 3.09.        Federal Reserve Regulations. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. Not more than 25% of the value of the
assets of the Borrower individually, or of the Borrower and the Subsidiaries on
a consolidated basis, subject to any provision of this Agreement under which the
sale, pledge or disposition of assets is restricted (within the meaning of
Regulation U), will consist of margin stock (as defined in Regulation U).

Section 3.10.        Taxes. The Borrower and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant

 58 

 

to any assessment received by them, except (a) any Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves (to
the extent required by GAAP) or (b) to the extent that the failure to do so
would not, individually or in the aggregate, be materially likely to have a
Material Adverse Effect.

Section 3.11.        ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would be materially likely to
be expected to have a Material Adverse Effect.

Section 3.12.        Disclosure. Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other written
information (taken as a whole) (other than projections, other forward looking
information and information of a general economic or industry specific nature)
furnished by or on behalf of the Borrower to the Administrative Agent, any
Arranger, any Syndication Agent or any Lender in connection with the negotiation
of this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information and other forward looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
made and at the time so furnished (it being understood and agreed that actual
results may vary materially from the projections).

Section 3.13.        AML Laws; Anti-Corruption Laws and Sanctions. The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions. None of (a) the Borrower, any Subsidiary or,
to the knowledge of the Borrower, any of their respective directors, officers,
employees or Affiliates, or (b) to the knowledge of the Borrower, any agent of
the Borrower or any Subsidiary or other Affiliate that will act in any capacity
in connection with or benefit from the credit facility established hereby, (i)
is a Sanctioned Person or (ii) is in material violation of AML Laws,
Anti-Corruption Laws, or Sanctions. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will cause a
violation of AML Laws, Anti-Corruption Laws or applicable Sanctions by any
Person participating in the transactions contemplated by this Agreement, whether
as lender, borrower, guarantor, agent, or otherwise. The Borrower represents
that, except as disclosed to the Administrative Agent and the Lenders prior to
the date of this Agreement, neither it nor any of its Subsidiaries, nor its
parent company, or, to the knowledge of the Borrower, any other Affiliate has
engaged in or intends to engage in any dealings or transactions with, or for the
benefit of, any Sanctioned Person or with or in any Sanctioned Country.



 59 

 



Article IV

Conditions

Section 4.01.        Restatement Effective Date. The amendment and restatement
of the Existing Credit Agreement to be in the form of this Agreement shall
become effective on the first date on which the following conditions precedent
shall have been satisfied (or waived in accordance with Section 9.02 of the
Existing Credit Agreement):

(a)                The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic image scan transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b)               The Administrative Agent and the Arrangers shall have received
a written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Restatement Effective Date) of Cleary Gottlieb Steen
& Hamilton LLP, counsel for the Borrower, covering such matters relating to the
Borrower, this Agreement or the Transactions as the Administrative Agent or the
Arrangers shall reasonably request.

(c)                The Administrative Agent and the Arrangers shall have
received such documents and certificates as the Administrative Agent, the
Arrangers or their respective counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent, the Arrangers and their respective counsel.

(d)               The Administrative Agent and the Arrangers shall have received
a certificate, dated the Restatement Effective Date and signed by the President,
a Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) and (b) of Section 4.03.

(e)                The Administrative Agent, the Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Restatement Effective Date, including, to the extent invoiced at least two
Business Days prior to the Restatement Effective Date, reimbursement or payment
of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f)                The Administrative Agent, the Arrangers and the Lenders shall
have received, at least two Business Days prior to the Restatement Effective
Date, all documentation and other information relating to the Borrower requested
by them at least 10 Business Days prior to the Restatement Effective Date for
purposes of ensuring compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 60 

 

(g)               The Term Loan Credit Agreement shall have become (or,
substantially contemporaneously with the amendment and restatement of the
Existing Credit Agreement to be in the form of this Agreement becoming
effective, shall become) effective, and the Arrangers shall have received a copy
of the definitive Term Loan Credit Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding upon
all parties hereto.

Section 4.02.        [Reserved].

Section 4.03.        Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than any conversion or continuation
of any Loan), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(a)                The representations and warranties of the Borrower set forth
in this Agreement (other than, after the Restatement Effective Date, the
representations and warranties set forth in Sections 3.04(b) and 3.05(a)) shall
be true and correct (i) in the case of such representations and warranties
qualified as to materiality, in all respects, and (ii) otherwise, in all
material respects, in each case on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be true and correct in all respects or in all material respects,
as applicable, on and as of such date.

(b)               At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that the conditions specified in paragraphs (a) and (b) of this Section
have been satisfied.



 61 

 



Article V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit (other than
Collateralized Letters of Credit) have expired or been terminated, the Borrower
covenants and agrees with the Lenders that:

Section 5.01.        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for transmission to each Lender:

(a)                within 90 days after the end of each fiscal year of the
Borrower (or, if earlier, the date on which the Borrower files the same with the
SEC), a copy of its audited consolidated balance sheet and related consolidated
statements of operations, comprehensive income, stockholders’ equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, accompanied by a
report of PricewaterhouseCoopers LLP or other independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of the related audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and the Subsidiaries on a
consolidated basis as of the end of and for such fiscal year in accordance with
GAAP consistently applied;

(b)               within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, the date on which
the Borrower files the same with the SEC), a copy of its consolidated balance
sheet and related consolidated statements of operations and comprehensive income
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year and the related statement of cash flows for the then elapsed portion
of such fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (which certification requirement shall be deemed satisfied by the
execution by a Financial Officer of the certification required to be filed with
the SEC pursuant to Item 601 of Regulation S-K);

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken

 62 

 

with respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07 (including whether any Acquisition
Indebtedness has been excluded from the calculation of Adjusted Consolidated
Total Indebtedness);

(d)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or distributed by the Borrower to
its stockholders generally, as the case may be; and

(e)                promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower and the Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if and when such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on DebtDomain or any similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov or the website of the Borrower at
http://www.keysight.com. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

Section 5.02.        Notices of Material Events. The Borrower will furnish to
the Administrative Agent prompt written notice of the following:

(a)                the occurrence of any Default;

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against the Borrower or
any Subsidiary that would be materially likely to have a Material Adverse
Effect;

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would be materially likely to be
expected to result in liability of the Borrower and the Subsidiaries in an
aggregate amount exceeding US$100,000,000; and

(d)               any other development that has had, or in the judgment of the
Borrower would be materially likely to have, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Borrower) and any
action taken or proposed to be taken with respect thereto.

Section 5.03.        Existence. The Borrower will, and will cause each
Subsidiary to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
permitted by Section 6.04; provided that this Section shall

 63 

 

not require the preservation of the legal existence of any Subsidiary if the
Borrower shall determine that the preservation of such existence is no longer
necessary or desirable in the conduct of the business of the Borrower and the
Subsidiaries taken as a whole.

Section 5.04.        Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, the Borrower will, and will cause each
Subsidiary to, at all times (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect the rights,
licenses, permits, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business and (b) maintain, preserve and protect
all property material to the conduct of such business.

Section 5.05.        Payment of Taxes. The Borrower will, and will cause each of
the Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith, (b) the Borrower or the applicable Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP and (c) the failure to make payment pending such contest would
not be materially likely to be expected to have a Material Adverse Effect.

Section 5.06.        Insurance. The Borrower will, and will cause its
Subsidiaries, as appropriate, to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Borrower and its
Subsidiaries may self-insure up to the same extent as other companies of similar
size engaged in comparable businesses.

Section 5.07.        Books and Records; Inspection Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, to the extent required
by GAAP. The Borrower will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Borrower).

Section 5.08.        Compliance with Laws. The Borrower will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, including
Environmental Laws and ERISA, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. In addition, the Borrower will maintain in effect policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable AML Laws and applicable Sanctions.

    

 64 

 

SECTION 5.09.   Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit only for general corporate purposes of the Borrower
and the Subsidiaries, including to finance, in part, the Ixia Acquisition and
the Ixia Refinancing and the payment of fees and expenses related thereto and to
finance repurchases of the outstanding common stock of the Borrower and other
acquisitions. The Borrower will not permit the proceeds of any Loan or any
Letter of Credit to be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. The Borrower will not permit more than
25% of the value of the assets of the Borrower individually, or of the Borrower
and the Subsidiaries on a consolidated basis, that are subject to any provision
of this Agreement under which the sale, pledge or disposition of assets is
restricted (within the meaning of Regulation U) to consist of margin stock (as
defined in Regulation U).

Article VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit (other than
Collateralized Letters of Credit) have expired or been terminated, the Borrower
covenants and agrees with the Lenders that:

Section 6.01.        Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:

(a)                Indebtedness under this Agreement;

(b)               Indebtedness, preferred stock or other preferred equity
interests existing on the date hereof and set forth on Schedule 6.01 and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness);

(c)                Indebtedness, preferred stock or preferred equity interests
of Subsidiaries existing at the time they become Subsidiaries (or, in the case
of any Indebtedness, merged or consolidated with or into the Borrower or any
Subsidiary) after the date hereof and not incurred or issued or sold in
contemplation of their becoming Subsidiaries (or such merger or consolidation)
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness);

(d)               Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement by such Subsidiary of any fixed or
capital assets, including

 65 

 

Capital Lease Obligations, provided that such Indebtedness is incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than by the amount of any fees, original issue discount, costs and
expenses in connection with such extension, renewal or replacement and any
accrued interest on such Indebtedness);

(e)                Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary, or any preferred stock or other preferred equity interests of any
Subsidiary held by the Borrower or any other Subsidiary; provided that no such
Indebtedness, preferred stock or other preferred equity interests shall be
assigned to, or subjected to any Lien in favor of, a Person other than the
Borrower or a Subsidiary;

(f)                Indebtedness of any Subsidiary as an account party in respect
of letters of credit or letters of guarantee, in each case backing obligations
that do not constitute Indebtedness of any Subsidiary;

(g)               Indebtedness consisting of industrial development, pollution
control or other revenue bonds or similar instruments issued or guaranteed by
any Governmental Authority;

(h)               other Indebtedness and preferred stock and other preferred
equity interests; provided that the sum, without duplication, of (i) the
aggregate principal amount of the outstanding Indebtedness, and the aggregate
liquidation preference value of the outstanding preferred stock and other
preferred equity interests, permitted by this clause (h), (ii) the aggregate
principal amount of the outstanding Indebtedness secured by Liens (including
Liens deemed to exist in connection with Securitization Transactions) permitted
by Section 6.02(j) and (iii) the Attributable Debt in respect of Sale-Leaseback
Transactions permitted by Section 6.03(b) does not at any time exceed the
greater of (A) US$400,000,000 and (B) 10% of Consolidated Stockholders’ Equity;
provided further that no Subsidiary will be permitted under this clause (h) to
provide a Guarantee in respect of the Term Loan Credit Agreement unless,
substantially concurrently therewith, such Subsidiary also provides a Guarantee
in respect of the Obligations on terms that are no less favorable to the Lenders
than the terms of such Guarantee in respect of the Term Loan Credit Agreement;
and

(i)                 Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof.

Section 6.02.        Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a)                Permitted Liens;

 66 

 

(b)               Liens created under this Agreement, and Liens on cash
collateral provided by the Borrower to an Issuing Bank in respect of
Collateralized Letters of Credit as contemplated by Section 2.05(n);

(c)                Liens existing on the date hereof and set forth on Schedule
6.02 and any extensions, renewals or replacements thereof; provided that (i) no
such Lien shall apply to any other assets of the Borrower or any Subsidiary,
other than improvements and accessions to the subject assets and proceeds
thereof, and (ii) no such Lien shall secure obligations other than those that it
secured on the date hereof and permitted extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than by the amount of any fees, original issue discount, costs and expenses in
connection with such extension, renewal or replacement and any accrued interest
on such obligation);

(d)               Liens on assets existing at the time such assets are acquired
by the Borrower or a Subsidiary and any extensions, renewals or replacements
thereof; provided that (i) no such Lien is created in contemplation of or in
connection with any such acquisition, (ii) no such Lien shall apply to any other
assets of the Borrower or any Subsidiary, other than improvements and accessions
to the subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date of such acquisition and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than by the amount of any fees,
original issue discount, costs and expenses in connection with such extension,
renewal or replacement and any accrued interest on such obligation);

(e)                Liens on assets of any Person at the time such Person becomes
a Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into the Borrower or a Subsidiary in a transaction
permitted hereunder) after the date hereof and any extensions, renewals and
replacements thereof; provided that (i) no such Lien is created in contemplation
of or in connection with such Person becoming a Subsidiary (or such merger or
consolidation), (ii) no such Lien shall apply to any other assets of the
Borrower or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by the amount of any fees, original issue discount, costs
and expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);

(f)                Liens securing Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(including Liens deemed to exist in connection with Capital Lease Obligations)
acquired after the date hereof to the extent such Liens are created at the time
of or within 180 days after the acquisition, or the completion of such
construction or improvement, of such fixed or capital assets, and any Liens
securing extensions, renewals and replacements of such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or

 67 

 

replacement and any accrued interest on such Indebtedness); provided that no
such Lien shall apply to any assets of the Borrower or any Subsidiary, other
than the subject fixed or capital assets, improvements and accessions thereto
and proceeds thereof;

(g)               customary Liens arising from or created in connection with the
issuance of trade letters of credit for the account of the Borrower or any
Subsidiary supporting obligations not constituting Indebtedness; provided that
such Liens encumber only the raw materials, inventory, machinery or equipment in
connection with the purchase for which such letters of credit are issued;

(h)               Liens on assets of Subsidiaries securing obligations owed to
the Borrower or one or more other Subsidiaries;

(i)                 Liens on cash collateral or government securities to secure
obligations under Hedging Agreements; provided that the aggregate value of any
collateral so pledged does not exceed US$30,000,000 in the aggregate at any
time;

(j)                 other Liens securing or deemed to exist in connection with
Indebtedness and sales of accounts receivable and interests therein pursuant to
Securitization Transactions; provided that the sum, without duplication, of
(i) the aggregate principal amount of the outstanding Indebtedness secured by
Liens or deemed to exist in connection with Securitization Transactions
permitted by this clause (j), (ii) the aggregate principal amount of the
outstanding Indebtedness and the aggregate liquidation preference value of the
outstanding preferred stock and other preferred equity interests permitted by
Section 6.01(h) and (iii) the Attributable Debt in respect of Sale-Leaseback
Transactions permitted by Section 6.03(b) does not at any time exceed the
greater of (A) US$400,000,000 and (B) 10% of Consolidated Stockholders’ Equity;
provided further that neither the Borrower nor any Subsidiary may create or
permit to exist in reliance on this clause (j) any Liens on its properties or
assets securing any obligations under the Term Loan Credit Agreement unless such
properties or assets also secure, on an equal and ratable basis pursuant to
documentation reasonably satisfactory to the Administrative Agent, the
Obligations;

(k)               in connection with the sale or transfer of any equity
interests or other assets in a transaction permitted hereunder, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

(l)                 in the case of (i) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or (ii) the equity interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to equity interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreements;
and

(m)             Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any

 68 

 

letter of intent or purchase agreement for any acquisition or other transaction
permitted hereunder.

Section 6.03.        Sale and Leaseback Transactions. The Borrower will not, and
will not permit any Subsidiary to, enter into or be a party to any
Sale-Leaseback Transaction, except:

(a)                Sale-Leaseback Transactions existing on the date hereof and
set forth on Schedule 6.03 and extensions, renewals or replacements of any such
Sale-Leaseback Transaction; provided that the assets subject to any such
extended, renewed or replaced Sale-Leaseback Transaction shall include only the
assets subject thereto on the date hereof, improvements and accessions thereto
and proceeds thereof; and

(b)               other Sale-Leaseback Transactions; provided that the sum,
without duplication, of (i) the aggregate Attributable Debt in respect of
Sale-Leaseback Transactions permitted by this clause (b), (ii) the aggregate
principal amount of the outstanding Indebtedness, and the aggregate liquidation
preference value of the outstanding preferred stock and other preferred equity
interests, permitted by Section 6.01(h) and (iii) the aggregate principal amount
of the outstanding Indebtedness secured by Liens (including Liens deemed to
exist in connection with Securitization Transactions) permitted by
Section 6.02(j) does not at any time exceed the greater of (A) US$400,000,000
and (B) 10% of Consolidated Stockholders’ Equity.

Section 6.04.        Fundamental Changes. (a)  The Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of the Borrower and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the relevant
transaction and any related incurrence or repayment of Indebtedness had occurred
at the beginning of the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Sections 5.01(a) or 5.01(b)
or, prior to the delivery of any such financial statements, at October 31, 2016)
no Default shall have occurred and be continuing (i) any Person may merge into
or consolidate with the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge into
or consolidate with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (iii) any Subsidiary may liquidate or dissolve or, so
long as such transaction does not constitute a transfer or other disposition (in
one transaction or in a series of transactions) of all or substantially all the
consolidated assets of the Borrower and the Subsidiaries (whether now owned or
hereafter acquired), merge with or into any other Person (other than the
Borrower).

(b)               The Borrower will not, and will not permit any Subsidiary to,
engage to any extent material to the Borrower and the Subsidiaries on a
consolidated basis in any business other than the businesses of the type
conducted by the Borrower and the Subsidiaries on the Restatement Effective Date
and businesses reasonably related or complementary thereto.

       

 69 

 

SECTION 6.05.     Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (b) transactions
between or among the Borrower and the Subsidiaries (or between or among two or
more Subsidiaries) not involving any other Affiliate; and (c) compensation
arrangements for directors or executive officers approved by the Board of
Directors of the Borrower or the compensation committee of such Board of
Directors; provided that nothing contained in this Section shall prevent the
Borrower from paying dividends or making other cash distributions to its
stockholders.

Section 6.06.        Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, enter into any agreement that (a) restricts the
ability of the Borrower or any Subsidiary to create or permit to exist any Lien
that secures the Obligations outstanding under this Agreement or (b) restricts
the ability of any Subsidiary to pay dividends or other distributions to the
Borrower or other Subsidiaries or to make loans or advances to the Borrower or
other Subsidiaries or to repay loans or advances made by the Borrower or other
Subsidiaries to it or to Guarantee the Obligations outstanding under this
Agreement; provided that the foregoing shall not apply to:

(a)                restrictions or conditions imposed by law or by this
Agreement;

(b)               restrictions or conditions existing on the date hereof and set
forth in Schedule 6.06 (or to any extension, amendment, modification, renewal or
replacement thereof not expanding the scope of any such restriction or
condition);

(c)                restrictions or conditions that are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary, so long as such
restrictions or conditions were not entered into in contemplation of such Person
becoming a Subsidiary, to the extent such restrictions and conditions apply only
to such Subsidiary and not to any other Subsidiary;

(d)               restrictions or conditions in agreements that represent or
secure Indebtedness of a Foreign Subsidiary, provided that such restrictions or
conditions apply solely to such Foreign Subsidiary;

(e)                restrictions or conditions that are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures and applicable solely to such joint ventures;

(f)                restrictions or conditions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 and 6.02 but solely to the extent any
negative pledge or other restriction on Liens relates to the property financed
by such Indebtedness, and negative pledge clauses in favor of any holder of
Indebtedness permitted under this Agreement that restrict Liens unless the
holder of such Indebtedness is equally and ratably secured thereby;

 70 

 

(g)               customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or of any assets pending such sale to the
extent that such restrictions and conditions apply only to the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder;

(h)               restrictions and conditions imposed upon any project finance,
securitization or other special purpose Subsidiary in connection with any
incurrence by it of Indebtedness permitted hereunder if (i) the principal
obligations arising under such transaction are solely obligations of such
Subsidiary and are non-recourse to the Borrower or any other Subsidiary and
(ii) such restrictions apply only to such Subsidiary and not to any other
Subsidiary;

(i)                 restrictions and conditions imposed on the transfer of
licensed intellectual property and customary provisions in leases, licenses or
other agreements that restrict the assignment, sublease or sublicense of such
agreements or any rights thereunder;

(j)                 customary financial covenants affecting the maintenance or
retention of assets or capital by a Subsidiary;

(k)               restrictions and conditions imposed by the Term Loan Credit
Agreement as in effect on the date hereof or by definitive documents governing
any other Indebtedness of the Borrower or any Subsidiary (including the Bridge
Facility) so long as such restrictions and conditions governing any such other
Indebtedness are not materially less favorable to the interests of the Lenders
than those restrictions and covenants contained in the Term Loan Credit
Agreement as in effect on the date hereof; and

(l)                 restrictions or conditions imposed by any agreement relating
to secured Indebtedness that is permitted under Section 6.01 and 6.02, to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness; provided that, in the case of any such Indebtedness that is
secured by any Lien permitted by Section 6.02(j), if such Lien extends to all or
substantially all of the assets of the Borrower and the Subsidiaries (other than
Foreign Subsidiaries) (it being understood that, for purposes of the foregoing
determination, customary exceptions for “excluded property” shall be disregarded
and such Lien shall be deemed to extend to such “excluded property”), the
applicable agreements shall not restrict the Borrower and the Subsidiaries from
creating, incurring or permitting to exist Liens upon any of their assets to
secure the Obligations so long as the aggregate principal amount of any
Indebtedness so secured does not, at any time, exceed the total of the
Commitments in effect at such time (or, if the Commitments have terminated, then
most recently in effect).

The Borrower will not permit any restrictive agreements under this Section 6.06
that, individually or in the aggregate, would limit the ability of the
Subsidiaries, taken as a whole, to pay dividends or make distributions to the
Borrower to the extent that such dividends or distributions are required in
order to enable the Borrower to perform its obligations under this Agreement.



 71 

 

SECTION 6.07      Financial Covenants. (a)  The Borrower will not at any time
permit the ratio of (i) Adjusted Consolidated Total Indebtedness at such time to
(ii) Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters to be greater than (A) with respect to the period prior to the
Ixia Acquisition Closing Date, 3.50 to 1.00, (B) with respect to the period
commencing on the Ixia Acquisition Closing Date and ending on the last day of
the fourth full fiscal quarter after the Ixia Acquisition Closing Date, 4.00 to
1.00, (C) with respect to the period commencing on the day after the last day of
the fourth full fiscal quarter after the Ixia Acquisition Closing Date and
ending on the last day of the sixth full fiscal quarter after the Ixia
Acquisition Closing Date, 3.75 to 1.00 and (D) from and after the day after the
last day of the sixth full fiscal quarter after the Ixia Acquisition Closing
Date, 3.50 to 1.00.

(b)               The Borrower will not at any time permit the ratio of (i)
Consolidated EBITDA to (ii) consolidated interest expense, in each case for the
most recently ended period of four fiscal quarters, to be less than 3.00 to
1.00.

Section 6.08.        Use of Proceeds. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall procure
that its Subsidiaries and its and their respective directors, officers,
employees, Affiliates and agents shall not use, directly or indirectly, the
proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML Laws, (b)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or involving any goods originating in or with a Sanctioned Person or Sanctioned
Country or (c) in any manner that would result in the violation of any Sanctions
by any Person (including any Person participating in the transactions
contemplated hereunder, whether as underwriter, advisor lender, investor or
otherwise).

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)                the Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 72 

 

(c)                any representation, warranty or certification made or deemed
made by or on behalf of the Borrower in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

(d)               the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.09 or in Article VI;

(e)                the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f)                the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable (but only after all the periods of
grace, if any, applicable thereto have lapsed);

(g)               any event or condition occurs that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity, or that
enables or permits (all the periods of grace, if any, applicable thereto having
lapsed, but with or without the giving of notice) the holder or holders of any
Material Indebtedness (or, in the case of any Securitization Transaction, the
purchasers or lenders thereunder or, in the case of any Hedging Agreement, the
counterparties thereto) or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to terminate or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due or is required to be prepaid, repurchased,
redeemed or defeased as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, (ii) any Indebtedness that
becomes due or is prepaid, repurchased, redeemed or defeased as a result of a
refinancing thereof or (iii) any Acquisition Indebtedness incurred in connection
with an Acquisition (including the Ixia Acquisition) prior to the date such
Acquisition is consummated that becomes due or is required to be prepaid,
repurchased, redeemed or defeased on account of such Acquisition not having been
consummated prior to a specified date;

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary

 73 

 

or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)                 the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking liquidation
(other than any liquidation of a Subsidiary permitted by Section 6.04(a)(iii)),
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)                 the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)               one or more judgments for the payment of money in an aggregate
amount in excess of US$100,000,000 (net of any available insurance provided by a
solvent and unaffiliated insurer that has not disputed coverage) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or a judgment creditor shall have
attached or levied upon any assets of the Borrower or any Subsidiary to enforce
any such judgment (but only if such attachment or levy shall not be effectively
stayed);

(l)                 an ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, would be materially likely to result in liability of the
Borrower and the Subsidiaries in an aggregate amount in excess of
US$100,000,000; or

(m)             a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any

 74 

 

event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

Article VIII

The Administrative Agent

Section 8.01.        Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors to serve as
Administrative Agent under the Loan Documents, and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Section 8.06, which shall also be for the
benefit of the Borrower) are solely for the benefit of the Administrative Agent,
the Lenders and the Issuing Banks, and the Borrower shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 8.02.        Rights as a Lender or Issuing Bank. Any Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent, and the
terms “Lender”, “Lenders”, “Issuing Bank” and “Issuing Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any of the Subsidiaries or any other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.

Section 8.03.        Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as

 75 

 

provided in Section 9.02), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
could expose the Administrative Agent to liability or to be contrary to any Loan
Document or applicable law, rule or regulation, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct (such absence to be
presumed unless otherwise determined by a final, non-appealable judgment of a
court of competent jurisdiction). The Administrative Agent shall be deemed to
have no knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Administrative Agent
by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made or deemed made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein as being acceptable or satisfactory to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Credit Exposure or the component amounts thereof, any Exchange Rate or
any US Dollar Equivalent.

Section 8.04.        Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action

 76 

 

taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 8.05.        Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 8.06.        Resignation or Removal of Administrative Agent. (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower and subject to the consent of the Borrower (so long as no Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing at such time), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments

 77 

 

owed to the retiring or removed Administrative Agent), and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d)               Any resignation pursuant to this Section 8.06 by a Person
acting as Administrative Agent shall, unless such Person shall notify the
Borrower and the Lenders otherwise, also act to relieve such Person and its
Affiliates of any obligation to issue new, or extend existing, Letters of Credit
where such issuance or extension is to occur on or after the effective date of
such resignation. Upon the acceptance of a successor Administrative Agent’s
appointment as Administrative Agent hereunder, (i) such successor Administrative
Agent shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of its duties and obligations hereunder, and
(iii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

Section 8.07.        Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent or any other Lender or Issuing Bank, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.08.        No Other Duties, Etc. The parties agree that none of the
Arrangers or the Syndication Agents referred to on the cover page of this
Agreement shall, in its capacity as such, have any duties or responsibilities
under this Agreement or any other Loan Document.



 78 

 



Article IX

Miscellaneous

Section 9.01.        Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i)                 if to the Borrower, to it at Keysight Technologies, Inc.,
1400 Fountaingrove Parkway, Santa Rosa, California 95403 (fax: 707-540-6490 ),
Attention: Treasurer, with a copy to Keysight Technologies, Inc., 1400
Fountaingrove Parkway, Santa Rosa, California 95403 (fax: 707-540-6494),
Attention: General Counsel;

(ii)               if to the Administrative Agent or Citibank, N.A., in its
capacity as an Issuing Bank, to Citibank, N.A., 1615 Brett Road, Building #3,
New Castle, Delaware 19720, Attention: Bank Loan Syndications (Fax No. (646)
274-5080); and

(iii)             if to any other Issuing Bank or Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b)               Notwithstanding anything herein to the contrary, notices and
other communications to the Lenders and Issuing Banks hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Borrower may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

(c)                Any party hereto may change its address or fax number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)               (i)  The Borrower agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on the Platform.

 79 

 

(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower pursuant to any Loan Document
or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.02.        Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

(b)               Subject to Section 9.02(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or any LC Disbursement or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.13(d)), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or any LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender adversely affected thereby,
(iv) change

 80 

 

Section 2.08(c) or Section 2.18(b) or 2.18(c) in a manner that would alter the
pro rata sharing of Commitment reductions or payments required thereby, as the
case may be, without the written consent of each Lender adversely affected
thereby or (v) change any of the provisions of this Section or the percentage
set forth in the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be. Notwithstanding anything else in this Section to the
contrary (A) any amendment of the definition of the term “Applicable Rate”
pursuant to the last sentence of such definition shall require only the written
consent of the Borrower and the Required Lenders and (B) no consent with respect
to any waiver, amendment or modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
waiver, amendment or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be adversely affected by such amendment, waiver or other
modification.

(c)                If the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement, so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.

Section 9.03.        Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Syndication Agents and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the lawful enforcement of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 81 

 

(b)               The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Arranger, each Syndication Agent, each Lender and each
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of the
Subsidiaries, or any other Environmental Liability related in any way to the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether brought by any third party or by
the Borrower or any of its Affiliates; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee. This paragraph shall
not apply with respect to Taxes, other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Issuing Bank, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent (or such
sub-agent), such Issuing Bank, or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing for the
Administrative Agent (or any such sub-agent) or any Issuing Bank in connection
with such capacity.

(d)               To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for (i) any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 82 

 

(e)                All amounts due under this Section shall be payable promptly
after written demand therefor.

Section 9.04.        Successors and Assigns. (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agents and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)             the Borrower; provided that no consent of the Borrower shall be
required (1) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and (2) if an Event of Default under clause (a), (b), (h) or (i)
of Article VII has occurred and is continuing at the time of such assignment,
for any other assignment (provided that the Borrower shall nonetheless be
provided notice of such assignment); provided further that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof at the address and fax number specified in
Section 9.01(a) hereof (as the same may be changed by the Borrower pursuant to
Section 9.01(c));

(B)              the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C)              each Issuing Bank.

(ii)               Assignments shall be subject to the following additional
conditions:

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining

 83 

 

amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Article VII has occurred
and is continuing at the time of such assignment; provided further that the
Borrower shall be deemed to have consented to any such amount unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate- level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)             The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each

 84 

 

Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)               Upon receipt by the Administrative Agent of an Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder) and the processing and recordation fee referred to in this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c)                Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a

 85 

 

participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant to which it has sold a participation
and the principal amounts (and stated interest) of each such Participant’s
interest in the Loans or other rights and obligations of such Lender under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall not have any responsibility
for maintaining a Participant Register.

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05.        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance

 86 

 

of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Syndication Agent, any Issuing Bank or any Lender or any Affiliate
of any of the foregoing may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee, LC Disbursement or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit (other than any Collateralized Letter of Credit) is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 9.06.        Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment advices submitted by them. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08.        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, Issuing Bank or Affiliate to or for the credit or the account of
the Borrower against any of and all the obligations then due of the Borrower now
or hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender, each Issuing Bank and
each of their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, Issuing
Bank or Affiliate may have.

    

 87 

 

SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)               Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and the Borrower
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding brought by it or any of its Affiliates shall be
brought, and shall be heard and determined, exclusively in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any of its respective properties
in the courts of any jurisdiction.

(c)                The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 9.10.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

       

 88 

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12.        Confidentiality; Non-Public Information. (a) The
Administrative Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any Governmental
Authority or any other regulatory authority purporting to have jurisdiction over
it or its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(but only after giving prompt written notice to the Borrower, to the extent
permitted by law, of any such requirement or request (except with respect to any
audit or examination conducted by any Governmental Authority) so that the
Borrower may seek a protective order or other appropriate remedy and/or waive
compliance with this Section), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (y) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and their obligations, this Agreement or
payments hereunder; (vii) on a confidential basis to (x) any rating agency in
connection with rating the Borrower or its Subsidiaries or their Obligations
under this Agreement or (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this Agreement; (viii) with the consent of the Borrower; or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section, or (B) becomes available to the Administrative Agent,
any Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent, the Lenders and the Issuing Banks may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, the Loans and the Commitments. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 89 

 

(b)               Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower and the Administrative
Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, state and foreign securities laws, and (ii) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.

(c)                The Borrower and each Lender acknowledge that, if information
furnished by the Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through DebtDomain or another
website or other information platform (the “Platform”), (i) the Administrative
Agent may post any information that the Borrower has indicated as containing
MNPI solely on that portion of the Platform as is designated for Private Side
Lender Representatives and (ii) if the Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.

Section 9.13.        Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14.        Conversion of Currencies. (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 90 

 

(b)               The obligations of the Borrower in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section shall survive the termination of this Agreement and the payment
of all other amounts owing hereunder.

Section 9.15.        USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
Patriot Act.

Section 9.16.        No Fiduciary Relationship. The Borrower, on behalf of
itself and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agents, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, any Arranger, any Syndication
Agent, any Lender, any Issuing Bank or any of their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Syndication Agents,
the Lenders, the Issuing Banks and their Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers, the Syndication Agents, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Syndication Agents, the Lenders, the Issuing Banks and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.17.        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 91 

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.18.        Amendment and Restatement. Until the amendment and
restatement of the Existing Credit Agreement becomes effective in accordance
with the terms of Section 4.01, the Existing Credit Agreement shall remain in
full force and effect and shall not be affected hereby. After the Restatement
Effective Date, all obligations of the Borrower, the Lenders, the Issuing Banks
and the Administrative Agent under the Existing Credit Agreement shall become
obligations of such Person hereunder and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof. This Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities but shall amend and restate in its entirety the Existing Credit
Agreement and re-evidence the obligations of the Borrower outstanding
thereunder.

[The remainder of this page has been left blank intentionally]

 

 

 92 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

KEYSIGHT TECHNOLOGIES, INC.,

   By: /s/ Jason A. Kary                                
Name: Jason A. Kary                          
    Title: Vice President, Treasurer and      
Investor Relations                                






 

 

[Signature Page to Keysight Amended and Restated Credit Agreement]



 

 

 

CITIBANK, N.A., individually and as     
Administrative Agent and an Issuing Bank,

 

 

By: /s/ Susan Olsen                                  
Name: Susan Olsen                            
Title: Vice President                            

 

[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 

BNP PARIBAS, individually and as an Issuing Bank

By: /s/ Brendan Heneghan                                         
Name: Brendan Heneghan                                   
Title: Director                                                      

 

By: /s/ Karim Remtoula                                            
Name: Karim Remtoula                                      
 Title: Vice President                                            

 

[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 

BANK OF AMERICA N.A.,                                 

By: /s/ Arti Dighe                                                      
Name: Arti Dighe                                                 
Title: Vice President                                             

 

[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

BARCLAYS BANK PLC                                      

By:  /s/ Marguerite Sutton                                           
Name: Marguerite Sutton                                     
Title: Vice President                                             



[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 By: /s/ Christopher Day
                                                          
Name: Christopher Day                                                     
Title: Authorized Signatory                                                 

 By: /s/ Kelly Heimrich   
                                                         
Name: Kelly Heimrich                                                       
Title: Authorized Signatory                                                 

 

[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

DEUTSCHE BANK AG NEW YORK BRANCH.

By: /s/ Ming K. Chu                                                    
  Name: Ming K. Chu                                              
Title: Director                                                        

By: /s/ Ross Levitsky                                                  
Name: Ross Levitsky                                            
Title: Managing Director                                        

 

[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

WELLS FARGO BANK, NATIONAL                   
ASSOCIATION                                                        

By: /s/ Dhiren Desai                                                     
Name: Dhiren Desai                                               
Title: Vice President                                               

 

[Signature Page to Keysight Amended and Restated Credit Agreement]

 

 

SCHEDULE 2.01

COMMITMENTS

Lender

Commitment

Citibank, N.A. $82,750,000 BNP Paribas $82,750,000 Bank of America, N.A.
$82,750,000 Barclays Bank PLC $56,250,000 Credit Suisse AG, Cayman Islands
Branch $55,500,000 Deutsche Bank AG New York Branch $45,000,000 Wells Fargo
Bank, National Association $45,000,000     TOTAL: $450,000,000.00

 

 

 

 

SCHEDULE 6.01

EXISTING SUBSIDIARY INDEBTEDNESS

None


 

 

SCHEDULE 6.02

EXISTING LIENS

None


 

 




SCHEDULE 6.03

EXISTING SALE AND LEASEBACK TRANSACTIONS

None

 

 

SCHEDULE 6.06

EXISTING RESTRICTIVE AGREEMENTS

None

 

 

EXHIBIT A

[FORM OF] ACCESSION AGREEMENT dated as of [  ] (this “Agreement”), among [NAME
OF INCREASING LENDER] (the “Increasing Lender”), KEYSIGHT TECHNOLOGIES, INC., a
Delaware corporation (the “Borrower”), and CITIBANK, N.A., as Administrative
Agent.

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders from time to
time party thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Pursuant to Section 2.08(d) of the Credit Agreement, the Borrower has invited
the Increasing Lender, and the Increasing Lender desires, to become a party to
the Credit Agreement and to assume the obligations of a Lender thereunder. The
Increasing Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

Accordingly, the Increasing Lender, the Borrower and the Administrative Agent
agree as follows:

SECTION 1. Accession to the Credit Agreement. (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have all rights, benefits and privileges accorded to, and
be subject to all obligations of, a Lender under the Credit Agreement.

(b)       The Commitment of the Increasing Lender shall equal to (or, if the
Increasing Lender is a Lender under the Credit Agreement prior to giving effect
hereto, shall be increased by) the amount set forth opposite its signature
hereto.

SECTION 2. Representations and Warranties, Agreements of Increasing Lender, etc.
The Increasing Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and (ii) it meets all requirements of an
eligible assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement); (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement,
independently and without reliance on the Administrative Agent, any Arranger or
any other Lender; (c) confirms that it will independently and without reliance
on the Administrative Agent, any Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; and (d) agrees that it will perform, in

 

 

accordance with the terms of the Credit Agreement, all the obligations that by
the terms of the Credit Agreement are required to be performed by it as a
Lender.

SECTION 3. Effectiveness. This Agreement shall become effective as of [      ]
(the “Effective Date”), subject to the Administrative Agent’s receipt of
(a) counterparts of this Agreement duly executed on behalf of the Increasing
Lender and the Borrower, (b) evidence of approval of the Increasing Lender by
each Issuing Bank, (c) the documents required to be delivered by the Borrower
under the penultimate sentence of Section 2.08(d) of the Credit Agreement,
(d) an Administrative Questionnaire duly completed by the Increasing Lender and
(e) if the Increasing Lender is a U.S. Person, executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. Federal backup withholding
tax, and if the Increasing Lender is a Foreign Lender, any documentation
required to be delivered by it pursuant to Section 2.17 of the Credit Agreement.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.

  A-2 

 

 

IN WITNESS WHEREOF, the Increasing Lender, the Borrower and the Administrative
Agent have duly executed this Agreement as of the day and year first above
written.1

Commitment[INCREASING LENDER],

$[          ]

By:                                                        
Name:
Title:


KEYSIGHT TECHNOLOGIES, INC.,

By:                                                        
Name:
Title:


CITIBANK, N.A.,
as Administrative Agent,

By:                                                        
Name:
Title:

 

 

--------------------------------------------------------------------------------

1The Increasing Lender shall have received the prior written approval of each
Issuing Bank.

  A-3 

 

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement (including any Letters of
Credit included in such credit facility) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity, related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.Assignor:
                                                                                                                                      

2.Assignee:
                                                                                                                                      
[and is an Affiliate/Approved Fund of [Identify Lender]]1

3.Borrower: Keysight Technologies, Inc.

4.       Administrative Agent: Citibank, N.A.

5.Credit Agreement: The Amended and Restated Credit Agreement dated as of
February 15, 2017, among Keysight Technologies, Inc., the Lenders parties
thereto and Citibank, N.A., as Administrative Agent.

___________________



1Select as applicable.

 

 

6.Assigned Interest:

Aggregate Amount of Commitments/Loans of all Lenders

Principal Amount of the Commitment Assigned 2

Principal Amount of Outstanding Loans Assigned3

Commitment Assigned as a Percentage of Aggregate Commitments4

$/[Currency] $[     ] $/[Currency] %

 

Effective Date: ________ __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Borrower, the Subsidiaries and their securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

___________________



2Must comply with the minimum assignment amounts set forth in Section 9.04 of
the Credit Agreement.

3Must comply with the minimum assignment amounts set forth in Section 9.04 of
the Credit Agreement.

4Set forth, to at least 9 decimals, as a percentage of the aggregate Commitments
of all Lenders.

  B-2 

 

 

The terms set forth above are hereby agreed to: [Consented to and]5 Accepted:
_____________, as Assignor, CITIBANK, N.A., as
Administrative Agent, By:                                           
Name:
Title: By:                                               
Name:
Title: _____________, as Assignee,6 Consented to:   [KEYSIGHT TECHNOLOGIES,
INC., By:                                           
Name:
Title: By:                                               
Name:
Title:]7  

CITIBANK, N.A., as an Administrative Agent,

By:                                            
Name:
Title:

 

CITIBANK, N.A., as an Issuing Bank,

By:                                          
Name:
Title:

 

 

BANK OF AMERICA, N.A., as an Issuing

Bank,

By:                                           
Name:
Title:

 

 

___________________

 

 

5No consent of the Administrative Agent is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.

6The Assignee must deliver to the Borrower all applicable Tax forms required to
be delivered by it under Section 2.17(f) of the Credit Agreement.

7No consent of the Borrower is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default under
clause (a), (b), (h) or (i) of Article VII of the Credit Agreement has occurred
and is continuing, for any other assignment.

  B-3 

 

 

  By:                                               
Name:
Title:  

[NAME OF EACH ISSUING BANK],

By:                                            
Name:
Title:

 

  B-4 

 

 

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.       Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document,
(iii) the financial condition of the Borrower, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under the Credit Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest independently and without reliance on the
Administrative Agent, any Arranger or any other Lender, (v) if it is a Lender
that is a U.S. Person, attached hereto is an executed original of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax
and (vi) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

  B-5 

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by and construed in accordance with the laws of the
State of New York.

 

  B-6 

 

EXHIBIT C

[FORM OF]

MATURITY DATE EXTENSION REQUEST

Citibank, N.A.,
as Administrative Agent

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Extension of Maturity Date

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
February 15, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Keysight Technologies, Inc., the Lenders
from time to time party thereto and Citibank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

In accordance with Section 2.09 of the Credit Agreement, the undersigned hereby
requests an extension of the Maturity Date from February 15, 20[22] to February
15, 20[23].

Very truly yours,

KEYSIGHT TECHNOLOGIES, INC.,

By:                                                         
Name:
Title:

 

 

 

EXHIBIT D-1

[FORM OF]



U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Keysight Technologies, Inc., a Delaware
corporation (the “Borrower”), each Lender from time to time party thereto and
Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:
Name:
Title:

Date: _______ __, 20[  ]

 

 

 

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Keysight Technologies, Inc., a Delaware
corporation (the “Borrower”), each Lender from time to time party thereto and
Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                         
Name:
Title:

Date: _______ __, 20[  ]

 

 

 

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Keysight Technologies, Inc., a Delaware
corporation (the “Borrower”), each Lender from time to time party thereto and
Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                         
Name:
Title:

Date: _______ __, 20[  ]

 

 

 

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Keysight Technologies, Inc., a Delaware
corporation (the “Borrower”), each Lender from time to time party thereto and
Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                         
Name:
Title:

Date: _______ __, 20[  ]

 



